             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 1 of 68




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MASSACHUSETTS



 MICHAEL GLICK,                                      Case No.

                     Plaintiff,                      COMPLAINT

        v.                                           DEMAND FOR JURY TRIAL

 JUUL LABS, INC., PAX LABS, INC.,
 ALTRIA GROUP, INC., AND
 PHILIP MORRIS USA, INC.,


                     Defendants.



       Plaintiff, Michael Glick, by and through his undersigned counsel, brings this complaint

against Defendants JUUL Labs, Inc., PAX Labs, Inc., Altria Group, Inc., and Philip Morris USA,

Inc. (hereinafter “Defendants”) and alleges as follows:

I.     NATURE OF THE CASE

                Plaintiff is a 24-year-old who has developed severe nicotine addiction as a result of

Defendants’ orchestrated efforts to addict a new generation of teens and young adults to nicotine.

                JUUL entered the electronic cigarette market in 2015 with a trendy, youth-oriented

e-cigarette that was easy to use, easy to share and easy to hide. More importantly, it carried one of

the highest doses of nicotine available on the market and was coupled with a patented formulation

that enabled its aerosolized nicotine to be easily inhaled and rapidly absorbed. Faced with better-

funded and more established Big Tobacco-backed competitors, JUUL made a purposeful decision.

Instead of marketing its product to existing smokers, JUUL targeted the young—a generation of

teens who had turned their backs on cigarettes. JUUL’s decision would inure to its benefit, but at
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 2 of 68



a significant cost to youth, their parents and society.

                    Armed with a youth-oriented design, a highly addictive substance, and an

aggressive youth-directed marketing campaign, JUUL quickly rose from a relatively obscure

startup, to a company now valued at $38 billion dollars.1 During this period, JUUL posted an

extraordinary number of advertisements via social media, including promoting its product via paid

influencers and distributing its messaging broadly across social media via various youth-directed

hashtags, such as #vaporized, #LightsCameraVapor, #mangomonday and #fruitfriday2

Defendants’ social media marketing blitz reached Plaintiff.

                    Brazenly touting itself as the “most educated,” “the most diligent [and] the most

well-researched” e-cigarette company, JUUL recognized that youth were an untapped resource

and a critical driver of revenue growth.3 Indeed, JUUL’s marketing efforts were so successful, and

its product so pervasive among youth, that “JUULing”—the act of smoking a JUUL—had become

part of Generation Z’s lexicon. JUUL successfully created an image that its use was edgy, cool,

fun, and pleasurable, both physically and emotionally, “faithfully recapitulat[ing] the playbook

[used] by traditional cigarette marketers” 50 years earlier.4

                    Utilizing youth tobacco advertising tactics forbidden to tobacco manufacture,

JUUL became the most popular e-cigarette maker in the U.S. in less than three years, controlling

more than 75 percent of the e-cigarette market and achieving a corporate valuation of $38 billion.5


1
 Altria nears Juul stake deal, valuing it at $38 billion, Reuters (December 19, 2018),
https://www.reuters.com/article/us-juul-altria-group-m-a/altria-nears-juul-stake-deal-valuing-it-at-38-billion-
sources-idUSKCN1OI2CC. Also see Jackler, JUUL Advertising (2015-2018).
2
    Jackler, JUUL Advertising (2015-2018).
3
 Pax stays ahead of the curve, CSP( October 14, 2015), https://www.cspdailynews.com/tobacco/ pax-stays-ahead-
curve.
4
    Jackler, JUUL Advertising (2015 – 2018) at 39.
5
 Carver R., Juul expands top U.S. e-cig market share; traditional cigarettes volume continues to slip, Winston
Salem Journal (November 27, 2018), https://www.journalnow.com/business/juul-expands-top-u-s-e-cig-

                                                          2
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 3 of 68



Over the 12-month period ending August 2018, JUUL sold $1.29 billion worth of devices and

pods6 and enjoyed an annual sales increase of 783%.7

                 Although JUUL repeatedly claimed that its product was designed for adult smokers,

by 2016 more than two million middle and high school students, many of whom had never smoked,

had tried e-cigarettes.8 In November 2018, the Centers for Disease Control and Prevention (CDC)

reported that e-cigarette use among American high school students reached 20.8% (3.05 million

users) representing a 78% increase from the prior year.9 Equally alarming, in the same time period

(2012-2018) e-cigarette use among middle school students increased from 1.1% to 7.2%—a near

sevenfold increase.10

                 The expanding use of JUUL e-cigarettes among minors, teens, and young adults

resulted in a new population of individuals addicted to nicotine—a dangerous prospect for

America’s youth. According to the United States Food and Drug Administration (FDA), no

nicotine products are safe for use by children,11 and the United States Surgeon General has




marketshare- traditional/article_9bdfd55c-68b5-5c08-aeb8-edb4a616ca9e.html (last visited July 29, 2019); See also,
Primack, D., Scoop: The numbers behind Juul’s investor appeal, Axios (July 2, 2018),
https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-5da64e3e2f82.html.
6
 CNBC, E-cigarette sales are booming thanks to Juul, LaVito A., August 21, 2018. Available at
https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-tojuul.html.
7
 LaVito A., Popular e-cigarette Juul’s sales have surged almost 800 percent over the past year, CNBC (July 2,
2018), https://www.cnbc.com/2018/07/02/juul-ecigarette- sales-have-surged-over-the-past-year.html.
8
 Brazier, A., Are e-cigarettes a safe alternative to smoking?, Medical News Today (June 25, 2018),
https://www.medicalnewstoday.com/articles/216550.php.
9
 CDC, Notes from the Field: Use of Electronic Cigarettes and Any Tobacco Product Among Middle and High
School Students – United States, 2011–2018, , Morbidity and Mortality Weekly Report (“MMWR”) 67(45);1276–
1277 (Nov. 16, 2018), https://www.cdc.gov/mmwr/volumes/67/ wr/mm6745a5.htm?s_cid=mm6745a5_w.
10
     Id.
11
  U.S. Food & Drug Administration, Nicotine: The Addictive Chemical in Tobacco Products, June 24, 2019,
https://www.fda.gov/tobacco-products/products-guidance-regulations/nicotine-addictive-chemical-tobacco-products.


                                                        3
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 4 of 68



concluded that e-cigarettes, including JUUL, are not safe for anyone under age 26.12

                  The U.S. Surgeon General’s Report on e-cigarette use among youth and young

adults found that e-cigarettes are unsafe for children and adolescents and that those who use e-

cigarettes are significantly more likely to go on to use traditional cigarettes—a product that kills

half of its long-term users. A February 2019 JAMA investigation concluded that e-cigarette use

among teens is associated with increased risk for eventual cigarette use, even among children who

otherwise would have been at low risk for cigarette initiation. Prior e-cigarette users were four

times more likely to ever smoke a cigarette compared to youth with no prior tobacco use. 13

                  Nicotine is particularly dangerous to young people whose brains are still developing

through the mid-20s. Nicotine is not only addictive developing adolescent brains, but can also be

highly toxic if ingested in high amounts, causing stroke and seizures and it permanently alters the

structure of the brain and causes permanent mood changes and other cognitive disorders.

                  Several studies, including one recently released by the American Stroke

Association, have shown that e-cigarettes increase the risk of stroke, heart attack and coronary

artery disease.14 Other studies have shown that e-cigarettes containing nicotine significantly

increase blood pressure, heart rate and arterial stiffness, and also cause vascular damage, which

can lead to strokes and other cardiovascular injuries. In addition, usage of e-cigarettes has also

been associated with respiratory issues

                  Despite this, Defendant designed JUUL to quickly and severely addict young


12
  U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on Smoking and Health,
Know The Risks: E-cigarettes and Young People (2019) https://e-cigarettes.surgeongeneral.gov/ (as of July 5th,
2019).
13
  Berry, Kaitlyn, et al., Association of Electronic Cigarette Use With Subsequent Initiation of Tobacco Cigarettes in
U.S. Youths, JAMA Network Open, 2019(2): e187794. doi:10.1001/ jamanetworkopen.2018.7794 (Feb. 1, 2019),
https://jamanetwork.com/journals/ jamanetworkopen/fullarticle/2723425?resultClick=3.




                                                          4
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 5 of 68



people to nicotine, one of the most addictive chemicals in the world. By studying cigarette industry

archives, JUUL learned how to manipulate the nicotine in its products to maximize addictiveness,

particularly among new users and young people, and thereby increase sales. JUUL designed its

products to have maximum inhalability, without any “throat hit” or irritation that would serve as a

natural deterrent to new users. The purpose of this design element was to initiate new smokers,

since those who already smoke cigarettes are tolerant to the throat hit sensation and associate it

with smoking and nicotine satisfaction.

               At the same time, JUUL designed its device to deliver a substantially higher

concentrations of nicotine per puff than most traditional cigarettes and other e-cigarettes. This

combination of ease of inhalation and high nicotine delivery makes JUUL both powerfully

addictive and dangerous.

               Defendants knew that JUUL’s e-cigarettes and pods were not safe under any

circumstances for minors, as well as non-smoking teens and young adults. Defendants hid that: (a)

a JUUL pod effectively delivers more nicotine than a packet of cigarettes; (b) JUUL pods contain

a special formulation of nicotine salts and benzoic acid specifically designed to deliver an

otherwise intolerable level of nicotine while still maintaining a smooth smoking experience; (c)

the amount and manner of nicotine provided in JUUL pods was highly addictive; and (d) the

numerous additional deleterious health consequences associated with vaping.

               Defendants were under a duty to disclose this material safety information based

upon their exclusive knowledge and concealment which Defendants never disclosed to Plaintiff or

the public at any time or place or in any manner.

               Defendants’ design of the JUUL, an electronic nicotine delivery system (ENDS),

or e-cigarette, combined with Defendants’ aggressive marketing tactics and orchestrated efforts to



                                                 5
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 6 of 68



addict a new generation of teens and young adults to nicotine, caused Plaintiff to use and become

severely addicted to JUUL.             To overcome Plaintiff’s frequent nicotine cravings, which is

debilitating, Plaintiff uses his JUUL e-cigarette constantly throughout the day, consuming up to

two pods a day. In addition to the cost of maintaining Plaintiff’s addiction, if Plaintiff does not

take in the nicotine craved by Plaintiff’s body, Plaintiff becomes irritable, uncomfortable, and

unable to complete daily tasks as Plaintiff normally would. Plaintiff’s addiction to nicotine, as

caused by Defendants’ JUUL e-cigarette, is life-altering and will burden him the remainder of his

life.

                  At the time Plaintiff began using JUUL, none of JUUL’s advertising, marketing,

promotion, packaging or website disclosed any of the health effects and risks that JUUL knew or

should have known would occur from use of its products. These risks include severe nicotine

addiction, significant increases in blood pressure, vascular damage, increased risk of stroke, heart

attacks and other cardiovascular injuries, permanent brain changes, mood disorders, heightened

risk of cancer, and other harms. JUUL never disclosed that it its products were unsafe for anyone

under age 26. Instead, the imaging, advertising, promotion, packaging and overall marketing

represented the product as safe, fun, and not harmful. As one of the JUUL founders has said: “We

don’t think a lot about addiction here because we’re not trying to design a cessation product at

all…anything about health is not on our mind”.15 JUUL’s design, manufacturing, marketing and

distribution of this product has proven this statement to be true.

                  As a result of Defendant’s conduct, Plaintiff has suffered life-altering personal

injuries and seeks all appropriate remedies and relief.




15
  Tiku, Startup behind the Lambo of vaporizers just launched an intelligent e-cigarette: Surprise, it's a rectangle,
The Verge (April 21, 2015) www.theverge.com/ 2015/4/21/8458629/pax-labs-e-cigarette-juul (as of July 5, 2019).


                                                          6
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 7 of 68



II.    JURISDICTION AND VENUE

               This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs,

and because there is complete diversity of citizenship between the Plaintiff and Defendants.

               This Court has personal jurisdiction over Defendants as they have done substantial

business, have committed a tort in whole or in part, have substantial and continuing contact with,

and derive substantial revenue from goods used and consumed within the State of Massachusetts

and throughout the United States. The Defendants actively sell, market and promote its product

JUUL to consumers, including minors, teens, and young adults, throughout the United States,

including the State of Massachusetts.

               Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omissions giving rise to the claim occurred in this district

and Massachusetts, and because Defendants conduct substantial business in this district and

Massachusetts.

III.   PARTIES

       A.      Plaintiff

               Plaintiff Michael Glick is, and at all relevant times was, a resident and citizen of

Massachusetts.

               Currently 24 years old, Plaintiff began JUULing at approximately the age of 21.

Plaintiff was exposed to JUUL’s advertising and promotional efforts via many sources, including

on his cell phone, social media (notably Instagram), and print advertisements in gas stations. He

remembers these ads and remembers perceiving the product as harmless, yet intriguing. These ads

and promotions made JUUL seem fun, healthy, and cool. He remembers that the ads were colorful

and featured young people using JUUL, and the ads made it seem like JUUL was something he

                                                   7
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 8 of 68



wanted to try.

                 Plaintiff was initially attracted to JUULing because of its popularity, its flavors

(using primarily mango and mint), and its sleek, discreet design.

                 Before Plaintiff tried JUUL, he was not addicted to nicotine, nor had he ever even

tried cigarettes before.

                 When Plaintiff first started JUULing, he was unaware that JUUL contained

nicotine, how much nicotine a JUUL pod contained or delivered, or that JUUL had specifically

been developed to maximize the addictive potential of nicotine. Moreover, he was not aware that

JUUL pods and JUUL’s aerosol contain toxic compounds; nor was he aware of the attendant

dangers of vaping.

                 After using JUUL, Plaintiff became severely addicted to nicotine from his use of

JUUL, causing him to increase his use over time and his reliance on the device and the nicotine it

provided, even reaching the point of using up to two pods a day. Plaintiff used JUUL constantly

throughout the day, from the time he woke up in the morning and even found himself waking up

at night to use JUUL. Plaintiff now struggles to function without nicotine. When Plaintiff tried to

quit using JUUL, he would have strong cravings, become antsy, and extremely irritable. The

withdrawals were so bad he had to pick the JUUL back up. Although he had never smoked

cigarettes prior to using JUUL, Plaintiff now is a regular cigarette smoker. Plaintiff is now addicted

to nicotine and unable to stop. Without regular nicotine dosing, Plaintiff experiences withdrawal.

Plaintiff has even tried other methods to help him quit, including nicotine gum, without success.

                 Before he started to use JUUL, Plaintiff was a healthy, happy, active young person.

He exhibited no signs or indications of anxiety, depression, or that he was at risk for an addictive

personality. While he has, and will continue to fight, this addiction and try to lead as normal a life



                                                  8
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 9 of 68



as possible, Plaintiff’s brain and other physical injuries have caused him to become reliant on

nicotine, interfering with his ability to just live his life generally without it. Plaintiff cannot escape

the temptation.

                  Plaintiff still struggles with this nicotine addiction and will continue to struggle

with this addiction for the rest of his life. Plaintiff’s nicotine addiction from JUUL permanently

injured and altered his developing brain. In addition to his severe nicotine addiction and brain

injury, Plaintiff has suffered harm through exposure to toxic substances, which may cause or

contribute to causing disease and future health problems.

                  He also routinely suffers from shortness of breath, which he did not suffer from

prior to using JUUL.

                  JUUL was a substantial factor in Plaintiff’s life-altering injuries. Defendants’

conduct has harmed Plaintiff physically, emotionally, and financially.

                  As a result of his injuries caused by JUUL, Plaintiff has incurred and will incur

significant medical expenses and other expenses to sustain and/or fight his nicotine addiction for

the rest of his life, pain and suffering, and emotional distress.

        B.        Defendants

                  Defendant JUUL Labs, Inc. (“JUUL”) is a Delaware corporation with its principal

place of business in San Francisco, California. JUUL originally was authorized to do business

under the name Ploom Products, Inc. It changed its name to PAX Labs, Inc., and subsequently to

JUUL Labs, Inc. All allegations toward JUUL are inclusive of JUUL in its prior form as either

Ploom Products, Inc. or PAX Labs, Inc., or both. Accordingly, JUUL is a citizen of Delaware and

California for purposes of determining diversity under 28 U.S.C. § 1332.

                  Defendant PAX Labs, Inc. (“PAX”) is a Delaware corporation with its principal

place of business in San Francisco, California. Accordingly, PAX is a citizen of Delaware and

                                                    9
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 10 of 68



California for purposes of determining diversity under 28 U.S.C. § 1332.

               Defendant Altria Group, Inc. (“Altria”), is a Virginia corporation with its principal

place of business in Richmond, Virginia. Altria acquired 35% ownership in JUUL to, among other

things, sell, promote, market, and distribute JUUL e-cigarettes. Pursuant to the services agreement,

JUUL has access to Altria Defendants’ industry infrastructure. Accordingly, Altria is a citizen of

Virginia for purposes of determining diversity under 28 U.S.C. § 1332.

               Defendant Philip Morris USA, Inc. (“Philip Morris”) is a Virginia corporation with

its principal place of business in Richmond, Virginia. Philip Morris is a wholly-owned subsidiary

of Altria. Philip Morris is engaged in the manufacture and sale of cigarettes in the United States.

Philip Morris is the largest cigarette company in the United States with Marlboro, the principal

cigarette brand of Philip Morris, being the largest-selling cigarette brand in the United States for

forty years. Accordingly, Philip Morris is a citizen of Virginia for purposes of determining

diversity under 28 U.S.C. § 1332. Altria and Philip Morris are referred to collectively as the Altria

Defendants.

               Defendants JUUL Labs, Inc., PAX Labs, Inc., Altria Group, Inc., Philip Morris

USA, Inc. shall be referred to herein individually by name or jointly as “Defendants.”

               At all times alleged herein, Defendants include and included any and all parents,

subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and organizational units of

any kind, their predecessors, successors and assigns and their officers, directors, employees,

agents, representatives and any and all other persons acting on their behalf.

               At all relevant times, each Defendant was an agent, servant, representative, officer,

director, partner, or employee of the other Defendant and, in performing the conduct complained

of herein, was acting within the scope and course of its authority as such an agent, servant,



                                                  10
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 11 of 68



representative, officer, director, partner, or employee, and with the permission and consent of each

other Defendant.

                  At all times relevant, Defendants were engaged in the business of developing,

designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing into

interstate commerce throughout the United States, either directly or indirectly through third parties,

subsidiaries or related entities, JUUL e-cigarettes.

IV.      FACTUAL ALLEGATIONS – BACKGROUND

         A.       Why Nicotine is so Powerfully Addictive

                  Nicotine is an alkaloid—a class of plant-derived nitrogenous compounds that

includes caffeine, cocaine, morphine, and ephedrine.

                  The modes of nicotine delivery are similar for conventional combustion cigarettes

and e-cigarettes—namely, inhalation of a nicotine-laden aerosol (“smoke” in the case of cigarettes

and “vapor” in the case of e-cigarettes). The uptake and biological distribution of nicotine are

influenced by many of the same factors for both.16

                  In conventional combustion cigarettes, nicotine is distilled from burning tobacco

and delivered either on tar droplets (called particulate matter) or as a gas (in the so-called gas or

vapor phase of the smoke aerosol). The pH of smoke largely determines the partition of nicotine

into the particulate and gas phases. In an acidic environment most of the nicotine is in its ionized

form (also called protonated or bound nicotine). In an alkaline environment the nicotine tends to

be un-ionized (also called unprotonated or freebase nicotine).

                  Protonated/bound nicotine does not readily absorb into membranes and therefore it


16
  While the industry refers to this mode of delivery as “vapor” or “vaping,” “[t]hese terms are actually misnomers
as the aerosol produced is technically not a vapor. The aerosol produced by e-cigarettes has a particulate phase, not
just a gas phase like a vapor.” Orellana-Barrios M., et al., Electronic Cigarettes—A Narrative Review for Clinicians,
Am. J. Med. (2015) 128(7):674-81, https://www.amjmed.com/article/S0002-9343(15)00165-5/pdf.


                                                         11
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 12 of 68



tends not to be absorbed through the mouth during smoking (or vaping) even if held in the mouth.

Accordingly, an acidic aerosol, whether smoke or vapor, delivers a greater proportion of available

nicotine to the lungs where it is rapidly absorbed; whereas a more alkaline aerosol delivers more

freebase nicotine, a greater proportion of which is absorbed through the buccal membranes. For

example, because American-blend cigarettes are high in acidic flue-cured (“bright” or “Virginia”)

tobacco, the smoke tends to be smoothly acidic and nicotine exists primarily in the

protonated/bound form. Cigar smoke, on the other hand, is alkaline and thus is more “harsh” and

difficult to inhale but readily delivers unprotonated/freebase nicotine through the mouth.

                Route of administration and speed of delivery are key to understanding nicotine’s

addictive potential. According to the eminent nicotine researcher Dr. Neal Benowitz—Scientific

Editor of the 1988 Surgeon General’s Report on nicotine addiction: “After a puff, high levels of

nicotine reach the brain in 10–20 s[econds], faster than with intravenous administration, producing

rapid behavioral reinforcement. The rapidity of rise in nicotine levels permits the smoker to titrate

the level of nicotine and related effects during smoking, and makes smoking the most reinforcing

and dependence-producing form of nicotine administration.”17

                After rapid delivery to the brain, nicotine binds to high-affinity nicotinic

cholinergic receptors. Binding increases over time in smokers (and vapers) because the number of

receptors actually increases as nicotine exposure increases. Again, according to Dr. Benowitz,

“The rapid rate of delivery of nicotine by smoking … results in high levels of nicotine in the central

nervous system with little time for development of tolerance. The result is a more intense

pharmacologic action. The short time interval between puffing and nicotine entering the brain also




17
  Benowitz, et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Handb Exp Pharmacol (192): 29-60
(Oct. 13, 2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.


                                                     12
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 13 of 68



allows the smoker to titrate the dose of nicotine to a desired pharmacologic effect [often

subconsciously], further reinforcing drug self-administration and facilitating the development of

addiction.”18

                 Kids are particularly vulnerable to nicotine addiction, which is precisely why they

have been targeted by Big Tobacco and now by JUUL. As described by the Surgeon General of

the United States, “Tobacco use is a pediatric epidemic.” Nine out of ten smokers begin by age 18

and 80% who begin as teens will smoke into adulthood.19

                 According to the Surgeon General’s Advisory on E-Cigarette Use Among Youth:

“Nicotine exposure during adolescence can harm the developing brain – which continues to

develop until about age 25. Nicotine exposure during adolescence can impact learning, memory,

and attention. Using nicotine in adolescence can also increase risk for future addiction to other

drugs.”20

                 Of course, the cigarette industry was well aware of nicotine’s addictive power,

which it euphemistically referred to as “satisfaction” (a term, not ironically, that appears repeatedly

in JUUL’s ‘895 patent, as discussed below). As Lorillard’s H.J. Minnemeyer put it, “Tobacco

scientists know that physiological satisfaction is almost totally related to nicotine intake.” 21 R.J.

Reynolds Director of Research, Claude Teague, likewise observed that “nicotine satisfaction is the




18
     Id.
19
  Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
20
  Surgeon General’s Advisory on E-Cigarette Use Among Youth, https://e-cigarettes.
surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
21
  H.J. Minnemeyer, Present Status of the Nicotine Enrichment Project (internal Lorillard Tobacco Company memo)
(April 13, 1977)


                                                     13
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 14 of 68



dominant desire, as opposed to flavor and other satisfactions.”22

                   The tobacco industry was equally aware how important it was to snare kids before

they aged beyond the window of opportunity. One memo from a Lorillard marketing manager to

the company’s president put it most succinctly, “[t]he base of our business is the high school

student.”23 It is no surprise, then, that in addition to youth marketing, the industry designed

products specifically to attract and addict teen smokers. Claude Teague of R.J. Reynolds titled one

internal memo “Research Planning Memorandum on Some Thoughts About New Brands of

Cigarettes for the Youth Market.” In it he frankly observed, “Realistically, if our Company is to

survive and prosper, over the long term, we must get our share of the youth market. In my opinion

this will require new brands tailored to the youth market.”24 Dr. Teague noted that “learning

smokers” have a low tolerance for throat irritation so the smoke should be “as bland as possible,”

i.e., not harsh; and he specifically recommended an acidic smoke “by holding pH down, probably

below 6.” Noting that “pre-smokers” face “psychological pressure” to smoke if their peers are

doing so, “a new brand aimed at a young smoker must somehow be the ‘in’ brand and its promotion

should emphasize togetherness, belonging and group acceptance, while at the same time

emphasizing ‘doing one’s own thing.’” As seen below, JUUL took a page from Dr. Teague’s

playbook.

                   The danger nicotine poses to vaping youth is no less real than it was (and is) for

young cigarette smokers. Again, according to the Surgeon General: “How does the nicotine in e-

cigarettes affect the brain? Until about age 25, the brain is still growing. Each time a new memory


22
   Claude Teague, A Gap in Present Cigarette Product Lines and an Opportunity to Market a New Type of Product,
(internal RJR memo) (March 28, 1972).
23
     T.L. Achey to Curtis Judge, Product Information (internal Lorillard Tobacco Company memo) (August 1978).
24
  Claude Teague, Research Planning Memorandum on Some Thoughts About New Brands of Cigarettes for the
Youth Market, (internal RJR memo) (Feb. 2, 1973).


                                                        14
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 15 of 68



is created, or a new skill is learned, stronger connections – or synapses – are built between brain

cells. Young people’s brains build synapses faster than adult brains. Because addiction is a form

of learning, adolescents can get addicted more easily than adults.”25

        B.       Traditional E-Cigarettes & Nicotine Delivery

                 An electronic cigarette is a battery-operated device typically comprised of a

mouthpiece or cartridge, a tank or other repository for e-liquid (“juice”), a heating element, a

rechargeable battery, and electronic circuits. As the user sucks on the mouthpiece, a sensor

activates a heating element that vaporizes the juice, which is a flavored carrier for nicotine—

typically comprised of propylene glycol, glycerol, or a combination of the two. JUUL e-liquid also

contains solvents and chemical flavorants.

                 Like the smoke aerosol delivered by combustion cigarettes, the vapor aerosol

delivered by e-cigarettes exists in two phases—a particulate phase and a gas or vapor phase.

                  Because e-cigarette vapor does not contain many (or as many) of the

mutagenic/carcinogenic byproducts generated through pyrolysis and combustion of tobacco leaf,

e-cigarettes are widely thought to deliver a far less carcinogenic load when inhaled, though few

would describe them as “safe.”

                 Most importantly, e-cigarettes are capable of delivering nicotine. When the juice is

vaporized and inhaled, nicotine is carried on aerosol droplets or it is delivered as a gas or vapor.

Freebase nicotine generally is taken up in the oral cavity, resulting in what Big Tobacco termed a

“catch” or nicotine “hit” in the mouth and throat. The more acidic protonated form of nicotine

passes through the oral cavity and is taken up in the lungs, resulting in rapid delivery to the brain.

                 In short, the gross mechanics of nicotine delivery vary little between cigarettes and


25
  Know The Risks E-Cigarettes & Young People, https://e-cigarettes.surgeongeneral.gov/
knowtherisks.html#addiction.


                                                      15
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 16 of 68



e-cigarettes.

                 Given the similar mechanisms of nicotine delivery between e-cigarettes and

conventional combustion cigarettes, much of the public health community has encouraged their

use as smoking cessation aids and, accordingly, e-cigarettes historically have been marketed as an

alternative to satisfy a nicotine addiction without exposure to tobacco smoke and the thousands of

toxicants it contains.

        C.       JUUL Changes the E-Cigarette Landscape

                 Seemingly celebrating its enhanced ability to deliver nicotine and deliver it quickly,

the primary JUUL ‘895 patent explains why JUUL is different from its competitors and why it

delivers more “satisfaction,” which, when coupled with its marketing, explains its meteoric rise.26

                 Before JUUL came to market, the vast majority of e-cigarettes delivered an alkaline

aerosol, meaning that nicotine was delivered largely in its freebase form through the membranes

of the mouth and throat. This alkaline vapor also had a perceived “harshness.” This probably was

not unwelcomed to seasoned cigarette smokers who were trying to quit smoking, but it could deter

“learners,” as Claude Teague at R.J. Reynolds noted with respect to cigarettes more than 40 years

before JUUL was introduced.

                 A more acidic vapor would be less harsh, and therefore less intimidating to starting

vapers, while also permitting a virtually unlimited number of puffs as it would be impossible to

“oversmoke” such a mild vapor, which would prove particularly dangerous and deceptive given

that this “smooth” vapor actually delivered more nicotine than any other device on the market



26
   U.S. Patent 9,215,895 B2 (Dec. 22, 2015) (‘895 Patent). “In accordance with Section 287(a) of Title 35 of the
United States Code…, notice is hereby given that JUUL Labs, Inc.’s products are protected by a variety of
intellectual property rights including issued …., details of which are provided below: JUUL® BRAND
ELECTRONIC NICOTINE DELIVERY SYSTEMS: US9215895, ….,” https://www.juul.com/intellectual-property-
list (emphasis added).


                                                       16
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 17 of 68



under controlled conditions and, indeed, delivered nicotine more efficiently than a combustion

cigarette according to Defendants’ own patent.

                        Before JUUL, no e-cigarette could achieve nicotine delivery that rivaled a

combustion cigarette (measured by peak plasma nicotine concentration (Cmax)); nor could any e-

cigarette deliver nicotine as quickly (measured by the time to peak concentration (Tmax)). JUUL’s

‘895 patent all but brags that it surpassed a commercially available combustion cigarette (Pall

Mall) in maximum delivery and nearly rivaled it in how soon it deliver peak nicotine.

                        According to the patent, “certain nicotine salt formulations [i.e., JUUL’s] provide

satisfaction in an individual superior to that of free base nicotine, and more comparable to the

satisfaction in an individual smoking a traditional cigarette.”27

                        This is understandable given that JUUL’s optimum nicotine deliveries (“rate of

nicotine uptake in the blood”) are higher “than for other nicotine salt formulations aerosolized by

an electronic cigarette … and likewise higher than nicotine freebase formulations, while the peak

nicotine concentration in the blood and total amount of nicotine delivered appears comparable to

a traditional cigarette.”28 In other words, JUUL distinguishes itself, and established its

patentability, by reference to its superlative ability to optimally deliver nicotine, both in terms of

peak blood concentration and total nicotine delivery which is, in essence, to distinguish itself based

on its extraordinary potential to addict.

                        Not only is JUUL “comparable to a traditional cigarette,” but according to the

patent it excels: “[T]he rate of nicotine uptake in the plasma of blood of users is higher in certain

nicotine salt formulations than that of the traditional cigarette” and those that “demonstrate the



27
     ‘895 Patent at 7:51-55 (emphasis added).
28
     Id. at 7:63-8:4.


                                                        17
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 18 of 68



quickest rate of nicotine uptake in the plasma were more equivalent to cigarette satisfaction than

the nicotine salt formulations showing the slowest rates of rise of nicotine in the subjects’ blood

plasma.” Translated, “certain formulations” under patent (including 4% benzoic acid) had higher

rates of nicotine uptake than a combustion cigarette, equating to high levels of “satisfaction” on

subjective inquiry. JUUL included a graph in its patent depicting this success. It shows that 4%

benzoate (among others) excels over a traditional commercially available Pall Mall cigarette in

Cmax and rivals it in Tmax. When JUUL went to market, it increased the nicotine content 25% as

compared to the formulation tested for the patent (from 4% to 5% by weight, according to the

label); presumably the graph would reflect this dramatic increase in nicotine content had JUUL

employed the nicotine concentration at which it eventually was sold:




               JUUL’s ‘895 patent also included a table (Table 1) reflecting the amounts of

nicotine detected, including Cmax, Tmax and Area Under the Curve (AUC), which is a standard

pharmacokinetic measurement reflecting the actual body exposure to a drug after administration.

JUUL exceeded the combustion cigarette Pall Mall in every measure except Tmax (time to peak



                                                18
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 19 of 68



blood concentration of nicotine), where it lagged by only about 10 seconds; again, keeping in mind

the version of JUUL that went to market had at least 25% more nicotine than the formulation

reported in the patent:




                  According to the Defendants, JUUL pods contain flavorings and 0.7ml e-liquid

with 5% nicotine by weight, which they claim to be an amount of nicotine equal to a pack of

cigarettes (20 cigarettes), or 200 puffs.29

                  It is false and misleading first because the nicotine content of one JUUL pod

actually equates to 34-38.5 cigarettes (more than a pack-and-a-half). One ml of 24 mg/ml e-liquid

“corresponds to one pack of cigarettes.”30 JUUL contains between 59-66 mg/ml of nicotine.31 At

59 mg/ml JUUL’s e-liquid is 2.46 times stronger than an e-liquid at 24 mg/ml. Thus, one ml of



29
  Truth Initiative, 6 important facts about JUUL, (April 20, 2018), https://truthinitiative.org/news/6-important-facts-
about-juul.
30
  Pulvers, et al, Tobacco Consumption and Toxicant Exposure of Cigarette Smokers Using Electronic Cigarettes,
Nicotine & Tobacco Research, 2018, 206-214.
31
   Omaiye, E., et al, High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols Corrlelates
Strongly with Nicotine and Some Flavor Chemical Concentrations, Chem. Res. Toxicol. 2019, 32, 1058-1069
(2019). See also Pankow, J., et al., Benzene formation in electronic cigarettes, (2017) PLoS ONE: 12(3):e0173055
(reporting 61.6 mg/ml of nicotine in JUUL).


                                                          19
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 20 of 68



JUUL e-liquid would be equivalent to 2.46 packs of cigarettes. However, a JUUL pod contains 0.7

ml of e-liquid (rather than one ml), so it is equivalent to 1.72 packs of cigarettes, which is 34.4

cigarettes. At 66 mg/ml of nicotine, a JUUL pod would contains as much nicotine as 38.5

cigarettes.

                 This representation also is false and misleading because it implies that the amount

of nicotine delivered in one JUUL pod would be equivalent to a pack of cigarettes but given

JUUL’s smooth, acidic vapor delivery, users are capable of “hitting” a JUUL device far more

frequently than a normal person could tolerate with a conventional combustion cigarette; and this

would be particularly true for adolescents unfamiliar with daily cigarette smoking.

                 JUUL’s astonishing nicotine concentrations, as compared to 183 other e-cigarettes,

are depicted in a recent journal article, where blue dots represent the nicotine concentrations 181

other products, green dots represent nicotine concentrations in R.J. Reynolds’ Vuse product, and

the red dots represent JUUL’s nicotine concentrations:32




32
  Omaiye, E., et al, High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols Corrlelates
Strongly with Nicotine and Some Flavor Chemical Concentrations, Chem. Res. Toxicol. 2019, 32, 1058-1069
(2019).


                                                       20
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 21 of 68



                    Nicotine is not a selling point to minors, teens, and young adults —it is the secret

weapon. The reported 5% nicotine by volume in a JUUL pod provides more than twice the

concentration of nicotine in similar e-cigarette devices, thereby underplaying the real amount of

nicotine being delivered in an average smoking session.

                    In addition to its sheer volume of nicotine, the JUUL also is more efficient at

delivering that nicotine into the bloodstream than other electronic cigarettes. As noted above, other

brands use a chemically modified form of nicotine called freebase nicotine. JUUL uses nicotine

salts that more closely resemble the natural structure of nicotine found in tobacco leaves. This

makes the nicotine more absorbable while at the same time making the vapor less harsh, thereby

enabling the user to inhale more nicotine for longer periods.33

                    JUUL pods also contain a significant amount of benzoic acid, 44.8 mg/ml, as

compared to other e-cigarette brands that use nicotine salts.34 Using benzoic acid allows a higher

volume of nicotine salts to be absorbed at a much quicker rate than other e-cigarettes by lowering

the pH levels and enabling a smoother vaping experience: “Essentially, [JUUL] shot down two

birds with a single stone, creating one of the strongest e-liquids that can be enjoyed without

suffering cough fits.”35 This is corroborated by JUUL’s own ‘895 patent, as discussed above

which, again, tested nicotine delivery using a product containing 20% less nicotine than

commercially available JUUL.

                    Before JUUL was introduced in 2015, the most popular e-cigarette products

contained nicotine strengths between 1 percent and 2.4 percent. JUUL’s pods debuted at 5 percent


33
  NIH National Cancer Institute, Vaping pods Produce High Nicotine Levels in Young Users, (Oct. 5, 2018),
https://www.cancer.gov/news-events/cancer-currents-blog/2018/youth-vaping-high-nicotine-levels.
34
     Pankow, J., et al., Benzene formation in electronic cigarettes, (2017) PLoS ONE: 12(3):e0173055.
35
  Vaping Daily, Nicotine Salts – A Big, Fat Fad or The Next Hit Thing?, https://vapingdaily.com/ what-is-
vaping/nicotine-salts/


                                                          21
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 22 of 68



nicotine strength (according to JUUL; independent researchers have detected higher values).

                   Most young people are not aware that they are consuming nicotine when they use

e-cigarettes, much less how much nicotine they are ingesting. Results from an April 2018 Truth

Initiative study showed that nearly two-thirds of JUUL users between 15 and 24 years of age did

not know that the product always contains nicotine. The study provides further evidence that young

people are unaware of the nicotine they are consuming, and the majority of youth e-cigarette users

think they vape only flavoring, not nicotine.36

                   “The nicotine concentrations are sufficiently high to be cytotoxic, or toxic to living

cells, when tested in vitro with cultured respiratory system cells,” said Prue Talbot, a professor in

the Department of Molecular, Cell and Systems Biology at the University of California, Riverside,

who found that nicotine concentrations are higher in JUUL electronic cigarettes than in any of the

hundreds of other electronic cigarette products the team analyzed.37 “JUUL is the only electronic

cigarette product we found with nicotine concentrations high enough to be toxic in standard

cytotoxicity tests. A big concern is that its use will addict a new generation of adolescents to

nicotine.”38

           D.      The Dangers of E-Cigarettes

                   The principal difference between a traditional cigarette and an e-cigarette is that the

latter does not contain tobacco. Although e-cigarettes may reduce exposure to some of the toxic

chemicals found in conventional tobacco cigarettes, they nevertheless delivery a myriad of other

toxins—such as acrolein, acetaldehyde and formaldehyde—along with a continued exposure to


36
  Daily Caller, Did Juul Build Its E-Cigarette Empire By Marketing To Teens?, (November 20, 2018),
https://dailycaller.com/2018/11/20/juul-marketing-minors-e-cigarettes/.
37
  Medical Express, JUUL electronic cigarette products linked to cellular damage (April 9, 2019),
https://medicalxpress.com/news/2019-04-juul-electronic-cigarette-products-linked.html.
38
     Id.


                                                       22
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 23 of 68



nicotine and its high addiction potential.39

                 It is not only the tobacco in cigarettes that causes cancer. Conventional cigarettes

contain a host of chemicals that have been proven harmful to health, many of which are present in

e-cigarettes.40 In fact, a preliminary study presented at the 2018 annual meeting of the American

Chemical Society found that vaping could damage DNA.41 The study found three DNA-damaging

compounds—formaldehyde, acrolein and methylglyoxal—whose levels increased in the saliva

after vaping. Compared with people who do not vape, four of the five e-cigarette users showed

increased DNA damage related to acrolein exposure. The type of damage, called a DNA adduct,

occurs when toxic chemicals, such as acrolein, react with DNA. If the cell does not repair the

damage so that normal DNA replication can take place, cancer could result. Id. These findings are

consistent with those of the FDA, which since 2009 has warned that e-cigarettes contain

“detectable levels of known carcinogens and toxic chemicals to which users could be exposed.”42

                 Likewise, chemical flavorants such as vanillin (an aldehyde) react with the

propylene glycol in JUUL’s e-liquid to form acetals, which “activate pro-inflammatory irritant

receptors” and may thereby “cause irritation and contribute to inflammatory responses.” While

chronic inhalational exposure to vanillin in occupational environments is capped at 10 mg/m3, the

average vanillin puff concentration in JUUL is ten times that amount (101 mg/m3).43


 Walley SC, et al., Section on Tobacco Control. Electronic nicotine delivery systems, Pediatrics 2015
39

Nov;136(5):1018-26. doi: 10.1542/peds.2015-3222, https://www.ncbi.nlm.nih.gov/pubmed/26504128.
40
  France de Bravo, B. et al., Is Vaping Safer than Smoking Cigarettes?, National Center for Health Research,
http://www.center4research.org/vaping-safer-smoking-cigarettes-2/
41
  E-cigarettes can damage DNA, Medical Xpress (August 20, 2018), available at
https://medicalxpress.com/news/2018-08-e-cigarettes-dna.html (last visited July 17, 2019)
42
  FDA, Summary of Results: Laboratory Analysis of Electronic Cigarettes Conducted By FDA, FDA News &
Events (July 22, 2009),
https://www.scirp.org/(S(i43dyn45teexjx455qlt3d2q))/reference/ReferencesPapers.aspx?ReferenceID=1560557.
43
  Erythropel, H., et al. Flavorant-Solvent Reaction Products and Menthol in JUUL E-Cigarettes and Aerosol, Am. J.
Prev. Med. 2019; 000(0000):1-3 (in press).


                                                        23
                   Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 24 of 68



                      In a comprehensive survey of existing literature, the National Academies of

Science, Engineering & Medicine concluded in 2018, among other things, that:

                      “There is conclusive evidence that in addition to nicotine, most e-cigarette products

contain and emit numerous potentially toxic substances.”44

                      “There is substantial evidence that some chemicals present in e-cigarette aerosols

(e.g., formaldehyde and acrolein) are capable of causing DNA damage and mutagenesis,”

supporting “the biological plausibility that long-term exposure to e-cigarette aerosols could

increase the risk of cancer and adverse reproductive outcomes.”45

                      “There is substantial evidence that e-cigarette aerosols can induce acute endothelial

cell dysfunction….”46

                      Chronic inflammation may lead to diseases like bronchitis, emphysema, and heart

disease. Indeed, a recent study based on survey results of 66,795 e-cigarette users (and 343,856

non-user controls) concluded that, compared to non-users, e-cigarette users have a 71 percent

higher risk of stroke; a 59% higher risk of heart attack or angina; a 40% higher risk of coronary

heart disease; and double the rate of cigarette smoking, which itself carries a whole host of

additional risks. The addictive quality of e-cigarettes—with JUUL leading the pack—ensures

compulsive use of the products and continued increased risk for suffering these maladies. Because

e-cigarette aerosols contain many of the same toxic chemicals, there is no reason to believe that

they will significantly reduce the risks for these diseases.47 Side effects of inhaling vaporized



44
  National Academies of Sciences, Engineering, and Medicine, Public Health Consequences of E-Cigarettes (Jan.
23, 2018) at 198, http://nationalacademies.org/hmd/Reports/2018/public-health-consequences-of-e-cigarettes.aspx.
45
     Id. at 401.
46
     Id. at 7.
47
  Medical Express, E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries (Jan. 30, 2019),
https://medicalxpress.com/news/2019-01-e-cigarettes-linked-higher-heart-diseased.html


                                                          24
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 25 of 68



nicotine include insulin resistance, leading to type 2 diabetes from chronic nicotine exposure;

suppressed appetite; increased heart rate and blood pressure; lung disease; chronic bronchitis; and

most notably impairment of prefrontal brain development in adolescents.

                    The American Heart Association (AHA) cautions against the use of e-cigarettes,

stating that e-cigarettes containing nicotine are tobacco products that should be subject to all laws

that apply to these products.48 AHA studies found that e-cigarette use resulted in: 71% higher risk

of stroke; 59% higher risk of heart attack or angina; and a 40% higher risk of coronary heart

disease. Id.

           E.       E-Cigarettes Are Particularly Dangerous to Minors, Teens & Young Adults

                    As the pioneer tobacco researcher Michael Russell said in 1971, “were it not for

the nicotine in tobacco smoke, people would be little more inclined to smoke than they are to blow

bubbles or light sparklers.”49 The same is true for e-cigarettes.

                    JUUL confers no benefit upon the user aside from the novelty of “blowing smoke.”

Like all novelties, that would wane quickly but for JUUL’s propensity to addict. JUUL’s sole

purpose is to deliver nicotine to its user. The soled purpose for including nicotine in a product

marketed to adolescents is to addict them.

                    Nicotine and other compounds delivered in JUUL’s aerosol present unacceptable

danger to minors, teens, and young adults, most of whom have not used tobacco products before.

                    In 2016, the American Academy of Pediatrics issued a comprehensive report,

Nicotine and Tobacco as Substances of Abuse in Children and Adolescents, reconfirming that

nicotine is an extremely addictive substance to which the rapidly developing brains of children are



48
     Id.
49
     Robert N. Proctor, The Golden Holocaust (Univ. of Cal. Press 2011).


                                                         25
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 26 of 68



particularly susceptible, and that long-term exposure is linked with heart disease, an increased risk
                                                                                                 50
of stroke, oral, esophageal, and pancreatic cancer, osteoporosis and infertility.                     Children are

especially likely to become nicotine dependent, and the younger a child is when first experimenting

with smoking, the likelier it is that he or she will become addicted. The Report noted that an

estimated two-thirds of kids who smoke in sixth grade become regular smokers by adulthood and

that ninety percent of adult smokers started smoking before the age of 18.

                 Separate studies have also found that adolescents who started smoking at a young

age had markedly reduced activity in the prefrontal cortex of the brain, an area critical for a

person’s cognitive behavior and decision-making, leading to increased sensitivity to other drugs

and greater impulsivity.51 Unsurprisingly, those who use e-cigarettes are more than four times as

likely as non-vapers to start smoking traditional cigarettes within 18 months.52

                 E-cigarette use is rampant among adolescents and young adults and use decreases

with age.53 By 2016, over two million middle and high school students had tried e-cigarettes. For

those aged 18 to 24 years, 40 percent of vapers had not been smokers before using the device.54

                 JUUL claims its products are for adult smokers but, in fact, fewer than four percent

of U.S. adults use e-cigarettes while current use among high school students is at 20.8% and rising.



50
  Siqueira LM., Nicotine and Tobacco as Substances of Abuse in Children and Adolescents, Pediatrics. 2017
Jan;139(1). pii: e20163436. doi: 10.1542/peds.2016-3436, https://www.ncbi. nlm.nih.gov/pubmed/27994114.
51
  Musso F et al., Smoking impacts on prefrontal attentional network function in young adult brains,
Psychopharmacology (Berl). 2007 Mar;191(1):159-69. Epub 2006,
https://www.ncbi.nlm.nih.gov/pubmed/16937098.
52
  Vallone, D. et al., Prevalence and correlates of JUUL use among a national sample of youth and young adults,
Tobacco Control (Oct. 30, 2018), https://tobaccocontrol.bmj.com/content/early/2018/10/30/tobaccocontrol-2018-
054693.
53
  National Academies of Sciences, Engineering, and Medicine, Public Health Consequences of E-Cigarettes (Jan.
23, 2018), http://nationalacademies.org/hmd/Reports/2018/public-health-consequences-of-e-cigarettes.aspx.
54
  Brazier, Y., Are e-cigarettes a safe alternative to smoking?, Medical News Today (June 25, 2018),
https://www.medicalnewstoday.com/articles/216550.php (last visited January 21, 2019).


                                                        26
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 27 of 68



V.      FACTUAL ALLEGATIONS – JUUL

                  JUUL’s predecessor—Pax Labs—was a moderately successful vaping company

mostly known for its loose-leaf cannabis vaporizers. By 2015, it had developed ambitions to enter

the highly profitable, albeit significantly saturated, e-cigarette market then dominated by Big

Tobacco companies. While the barriers to entry were relatively low, JUUL knew it could not

compete with the marketing budgets of the Big Tobacco companies.

                  As explained by Pax Labs CEO James Monsees in a 2015 interview with Wired

magazine, “[s]ince there’s very little protective intellectual property and very little regulation,

anyone and everyone can get in the e-cig market. All you have to do is have a phone call to one of

the six manufacturers or so in China that are producing these e-cigarettes…and you’re in the e-cig

business.”55 Even if Pax made the best e-cigarette on the planet, the more difficult proposition,

Monsees admitted, was that Pax could not compete with the marketing spends that enabled

products like Blu and NJOY to advertise in the Sports Illustrated swimsuit issue and the Super

Bowl. Id.

                  To succeed, JUUL needed an angle. Taking from the successes of Big Tobacco,

JUUL turned its marketing eye toward the youth—a new generation of potential smokers who

were not focused on quitting, but on doing things to be ‘cool.’ “It’s just objectively cool,” said Ari

Atkins, an R&D engineer at Pax. “How do you make somebody look cooler? Give them a

cigarette.” Id.

                  The JUUL e-cigarette presented a sleek design that was simple to use, easy to hide,

cool to smoke, highly addictive, and marketed to a population that was primed to receive that




55
  Wired, This Might Just Be The First Great E-Cig (April 21, 2015), https://www.wired.com/ 2015/04/pax-juul-
ecig/.


                                                      27
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 28 of 68



message—young people. The strategy was not new, but it was effective and remains as deceptive,

misleading and illegal as when it was employed by tobacco companies decades ago.

                    “The younger smoker is of pre-eminent importance. Evidence is now available to

indicate that the 14-18-year-old group is an increasing segment of the smoking population. [We][]

must soon establish a successful new brand in this market if our position in the industry is to be

maintained over the long term.”56

                    The 14-24 age group, “represent tomorrow’s cigarette business. As this 14-24 age

group matures, they will account for a key share of the total cigarette volume – for at least the next

25 years ...Thus our advertising strategy becomes clear…[d]irect advertising appeal to the younger

smokers ...”57

                    JUUL combined a youth-oriented design that delivers an extreme nicotine dose;

then they marketed it to youth. In just three years they have dominated the market and ushered in

a foreseeable and unconscionable youth vaping epidemic.

           A.       Youth–Oriented Design and Kid–Friendly Flavors

                    JUUL looks like a USB memory stick. The company explained the name as

connoting a “jewel” (something precious) and “joule” (a unit of energy). It has been called the

“iPhone of e-cigarettes” to which even the packaging bears a close resemblance.58

                    The JUUL product consists of a rectangular enclosure containing a rechargeable

battery and heating element and a pre-filled pod of JUUL’s flavored nicotine solution that slides

into the end of the JUUL unit. When a sensor in the JUUL detects the movement of air caused by



56
  RJR, Planning Assumptions and Forecasts for the period 1976-1986, https://www.who.int/
tobacco/media/en/TobaccoExplained.pdf).
57
     RJR, Key Opportunity Areas (1975), htttps://www.who.int/tobacco/media/en/Tobacco Explained.pdf.
58
     Jackler, JUUL Advertising (2015 – 2018) at 2.


                                                        28
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 29 of 68



suction, the battery activates the heating element, which converts the pod liquid into an easily

inhaled aerosol. The JUUL has no settings or controls making it simple to use. Indeed, “one of

the reasons it is so popular among youth is that it is so easy to use – no prior experience or

knowledge required. All they have to do to intake nicotine is to put a JUUL to their mouth and

inhale.”59




                 Every aspect of the JUUL was designed with youth appeal in mind. For example,

if you wave the JUUL around, it lights up in a rainbow of colors. As James Monsees, JUUL’s

Chief Product Officer points out, this feature is, “completely pointless. But it’s fun.”60

                 JUUL users had the ability to customize the appearance of the device with unique

colors and patterns—an appealing way for younger users to disguise their devices as well as

express themselves.61




59
  Fraga, JA, The Dangers of Juuling, National Center for Health Research, http://www.center4 research.org/the-
dangers-of-juuling/.
60
  Pierce, D., THIS MIGHT JUST BE THE FIRST GREAT E-CIG, Wired (April 21, 2015),
https://www.wired.com/2015/04/pax-juul-ecig/.
61
  Pop Culture Collection Skin Compatible With JUUL, https://mightyskins.com/collections/pax-juul-
skins/products/paxjuul-par-pop-culture?variant=13841933107259.


                                                       29
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 30 of 68




                 Because the JUUL closely resembles a USB drive, it can easily be hidden and used

in a wide variety of settings, such as the classroom or school restroom, making it even more

attractive to minors, teens and young adults. “Teachers and school administrators across the nation

are finding students JUULing when their backs are turned: Students can take a hit, blow the small,

odorless puff of smoke into their jacket or backpack, and continue their school-work in a matter

of seconds.” 62, 63




62
  NBC News, Why JUULing has become a nightmare for school administrators, March 26, 2018,
https://www.nbcnews.com/health/kids-health/why-juuling-has-become-nightmare-school-administrators-n860106.
63
  USA Today, Juuling is popular with teens, but doctor sees a ‘good chance’ that it leads to smoking, (October 31,
2017), https://www.usatoday.com/story/money/nation-now/2017/10/31/juul-e-cigs-controversial-vaping-device-
popular-school-campuses/818325001/.

                                                        30
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 31 of 68




               As reported in California Healthline, March 19, 2018, “The students wait eagerly

for their teachers to turn their backs. That’s their cue to reach quietly for a small, sleek device they

can easily conceal in their palms. It resembles a flash drive, but instead of computer files, this

device stores nicotine. They take a hit, sucking on the device as they would a cigarette. Then, “they

blow into their backpacks … or into their sweater when the teacher isn’t looking,” said Elijah

Luna, 16, a sophomore at Vista del Lago High School in Folsom, Calif., The vapor cloud is so

small and dissipates so quickly that teachers are usually none the wiser….Although its



                                                  31
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 32 of 68



manufacturer, Juul Labs, said the device is intended exclusively for adult use, it is appealing to

youth because it can be easily charged on a laptop, its decal covers come in colorful designs, and

the pods are available in flavors such as mango, mint and crème brûlée.…The odor Juuls produce

is subtle and could easily be mistaken for a lotion or body spray.64

                    In addition to the look and feel of the JUUL device, JUUL marketed its liquid pods

in a variety of bright colors and flavors attractive to kids, such as mango, cucumber, fruit, and

crème brulee. Data from the 2016-2017 wave of the FDA’s Population Assessment of Tobacco

and Health study found that 96.1 percent of 12-17 year–olds who had initiated e-cigarette use since

the last survey wave started with a flavored product. Additionally, it found that 97 percent of

current youth e-cigarette users had used a flavored e-cigarette in the past month and 70.3 percent

say they use e-cigarettes “because they come in flavors I like.”65 According to a survey conducted

by the Public Health Law Center, among under-age JUUL users, the vast majority preferred and

consumed flavored pods over all other offerings.66

                    JUUL flavors clearly have a “youthful orientation” and “differential appeal to

youth.”67 And any doubt to the contrary is quickly dispelled by a sampling of JUUL’s patented

developmental flavors (e.g. peanut and jam, classic dessert, cinnamon snap) which sound more

like a selection of ice creams than nicotine.68 Indeed, JUUL’s child-friendly flavoring was an



64
  Ibarra, A., The Juul’s So Cool, Kids Smoke It In School, California Healthline (March 19, 2018)
https://californiahealthline.org/news/the-juuls-so-cool-kids-smoke-it-in-school/.
65
  FDA, Modifications to Compliance Policy for Certain Deemed Products: Guidance for Industry, Draft Guidance
(March 13, 2019),
https://www.fda.gov/downloads/TobaccoProducts/Labeling/RulesRegulationsGuidance/UCM633281.pdf.
66
  Public Health Law Center, What’s the Hype? JUUL Electronic Cigarette’s Popularity with Youth a& Young
Adults, April 26, 2018, https://www.publichealthlawcenter.org/sites/default/files/JUUL-Webinar-Slides-
Apr262018.pdf.
67
     Jackler, JUUL Advertising (2015 – 2018) at 34-35.
68
     Id.


                                                         32
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 33 of 68



integral part of their marketing scheme. “Youth e-cigarette users cite flavors as a main reason they

begin using e-cigarettes. A study that included middle and high school students found that 43

percent of young people who ever used e-cigarettes tried them because of appealing flavors.”69

           B.       JUUL’s Nicotine Load

                    According to the Defendants, JUUL pods contain flavorings and 0.7ml e-liquid

with 5% nicotine by weight, which they claim to be an amount of nicotine equal to a pack of

cigarettes, or 200 puffs.70 This representation is false and misleading because, as explained above,

a JUUL pod’s nicotine content is equivalent to 34-38.5 cigarettes (nearly two packs of cigarettes),

and because it implies that a JUUL pod’s nicotine delivery would be equivalent to one pack of

cigarettes while, in truth, JUUL’s unique formulation capitalizing on nicotine salts produces a

smoother and milder aerosol that can be inhaled in greater quantities over a longer time than one

could tolerate with combustion cigarettes, increasing the overall nicotine load as compared to a

pack of cigarettes.71

                    In addition to its sheer volume of nicotine, JUUL also is more efficient at delivering

that nicotine into the bloodstream than other electronic or tobacco cigarettes. While JUUL’s

predecessors almost exclusively used freebase nicotine, JUUL uses nicotine salts. As a result,

JUUL delivers higher peak nicotine than a Pall Mall cigarette (as JUUL itself depicts in its ‘895

patent) and it does so quickly.



69
  Truth Initiative, 4 Marketing Tactics E-Cigarette Companies Use To Target Youth (August 9, 2018),
https://truthinitiative.org/research-resources/tobacco-industry-marketing/4-marketing-tactics-e-cigarette-companies-
use-target.
70
  Truth Initiative, 6 important facts about JUUL (Aug. 20, 2018), https://truthinitiative.org/news/6-important-facts-
about-juul. See also Checkup Newsroom, Juul, Other E-Cigarettes Called an “Epidemic” by FDA Chief,
https://www.checkupnewsroom.com/juuling-new-vaping-method-exposes-teens-to-a-pack-a-day-of-cigarettes/
(“The nicotine cartridge inserted into the Juul gives about 200 puffs, about as much nicotine as a pack of cigarettes,
according to the product's website.”)
71
     See supra § IV.C.


                                                          33
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 34 of 68



                   Additionally, JUUL’s design facilitates a manner of clandestine use that is not

feasible with combustion cigarettes. Not surprisingly, then, a recent study showed that after recent

use, adolescent e-cigarette users had higher levels of nicotine than have been found previously in

adolescents who smoked conventional cigarettes.72 In addition, the vaporization of nicotine salts

tend to be less visible and odiferous than its freebase counterparts, enabling minors, teens, and

young adults to use it covertly while at school.

                   Due to JUUL’s use of significant amounts of benzoic acid (44.8 mg/ml), as

compared to other e-cigarette brands that use nicotine salts, JUUL facilitates relatively higher

absorption at a faster rate than other e-cigarettes.73

                   Before JUUL was introduced in 2015, the most popular e-cigarette products

contained nicotine strengths between 1 percent and 2.4 percent. JUUL’s pods debuted at 5 percent

nicotine strength.

                   Most young people are not aware that they are consuming nicotine when they use

e-cigarettes, much less how much nicotine they are ingesting. Results from an April 2018 Truth

Initiative study showed that nearly two-thirds—63 percent—of JUUL users between 15 and 24

years of age did not know that the product always contains nicotine. The study provides further

evidence that young people are unaware of the nicotine they are consuming, and the majority of

youth e-cigarette users think they vape only flavoring, not nicotine.74

                   A scientific study analyzing the addictiveness of e-liquids in freebase and salt forms

confirmed what youth vaping statistics had already shown—JUUL patented a highly addictive


72
  NIH, National Cancer Institute, Vaping Pods Produce High Nicotine Levels in Young Users (Oct. 5, 2018),
https://www.cancer.gov/news-events/cancer-currents-blog/2018/youth-vaping-high-nicotine-levels.
73
  Vaping Daily, Nicotine Salts – A Big, Fat Fad or The Next Hit Thing?, https://vapingdaily.com/what-is-
vaping/nicotine-salts/.
74
     Supra n.36.


                                                        34
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 35 of 68



vaping product ideally suited for youth:

           E-liquids usually contain significant amount of nicotine, which exist
           primarily in two forms, freebase nicotine (unprotonated) and nicotine salts
           (monoprotonated). The protonation state of nicotine can be altered by
           changing the acid/base conditions in the medium. When dosed via aerosol,
           the two nicotine forms have different mechanisms and kinetics of delivery, as
           well as differing implications for harshness of the inhaled aerosol, so the
           nicotine free-base fraction αfb is relevant regarding abuse liability.75 E-
           liquids designed to combine high total nicotine level (addictive delivery) with
           low αfb (for ease of inhalation) are likely to be particularly problematic for
           public health. “Of the products tested, only the JUUL liquids were found to
           combine high nicotine levels with low αfb values….. [T]obacco company
           documents suggest that products with high nicotine levels but low αfb such as
           JUUL will yield vape aerosols of much reduced harshness as compared to
           products with even only moderate nicotine levels. This may well contribute
           to the current use prevalence of JUUL products among youth.”76

                 JUUL’s nicotine concentration is 59 mg/ml. However, in salt form the rate and

efficiency of nicotine delivery are increased and, as seen in JUUL’s ‘895 patent, delivery can

exceed that of a traditional cigarette. A recent study of JUUL pods found that, “[t]he nicotine levels

delivered by the JUUL are similar to or even higher than those delivered by cigarettes.” 77 The

study tested JUUL’s Tobacco, Crème Brulee, Fruit Punch, and Mint flavors and found that a puff

of JUUL delivered 164 ± 41 micrograms (μg) of nicotine. Reilly’s findings were based on a puff

volume of 75 ml. By comparison, a 2014 study using larger, 100 ml puffs found that a Marlboro

cigarette delivered 152–193 μg/puff.78 Correcting to account for the different puff sizes, the data

demonstrate that JUUL delivers more nicotine per puff than a Marlboro, rendering JUUL’s


75
  Motti, C., Analyzing Free-Base Nicotine Content in the Particulate Matter of Mainstream Tobacco Smoke Using a
Headpace Solid-Phase Microextraction GC/MS Method (The nicotine free-base fraction (αfb) is the fraction of
nicotine that exists in the freebase form and is important when understanding the magnitude and rate of nicotine
absorbed by a smoker).
https://pdxscholar.library.pdx.edu/cgi/viewcontent.cgi?article=1015&context=cengin_gradprojects
 Duell, A., et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR Spectroscopy,
76

Chem. Res. Toxicol. 2018 Jun 18; 31(6): 431–434, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6008736/.
77
  Reilly, S.M et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes,
Nicotine Tob. Res. 2018 Oct 20. doi: 10.1093/ntr/nty221, https://www.ncbi.nlm.nih.gov/pubmed/30346584.
78
  M.J. Schroeder, et al., Electronic Cigarettes and Nicotine Clinical Pharmacology, Tobacco Control 2014; Suppl
2:ii30-5. doi: 10.1136/tobaccocontrol-2013-051469, https://www.ncbi.nlm.nih.gov/pubmed/24732160.


                                                       35
                Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 36 of 68



equivalency representation—that a single pod contains nicotine equivalent to approximately one

pack of conventional cigarettes—false and misleading.79

                   As “Juuling” entered the youth lexicon, the Truth Initiative raised concerns that

some users may not know what they are inhaling. The anti-tobacco group found 63 percent of

JUUL users ages 15 to 24 surveyed in November 2018 didn’t know the product contains nicotine.80

“During the last year and a half, we’ve been hearing a lot of anecdotes from kids who say, ‘[t]he

first week I was using Juul, I did it because I thought it was cool. The second week I used Juul, I

did it because I had to.’”81

           C.      JUUL’s Advertising Campaign

                   In 2015, JUUL was entering a crowded market dominated by well-funded Big

Tobacco backed companies. Dollar for dollar, JUUL had little chance of breaking into this market.

So, it came up with a different strategy—a unique youthful brand identity, a highly addictive

substance and a marketing campaign aimed at the most vulnerable of our population—our youth.

                   Before launching their debut product, Defendants were well aware of the dangers

that e-cigarettes posed and how addictive their product truly was, yet they actively hid these facts

from consumers. Most importantly, Defendants knew that marketing and selling tobacco products

to minors, teens, and young adults was morally unconscionable, if not illegal.

                   In addition to engineering the product to maximize its addictive potential,

Defendants displayed a keen understanding of Generation Z marketing




79
     Supra n.77.
80
  CBS News, Vaping has created teen nicotine addicts with few treatment options (January 18, 2019),
https://www.cbsnews.com/news/vaping-disturbing-trend-teens-few-options-for-addiction-treatment/.
81
     Supra n.36.


                                                       36
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 37 of 68



        D.       Vaporized Campaign

                 Until JUUL’s debut, e-cigarette marketing was primarily focused on helping

existing smokers quit their dependence on tobacco, or more likely, assuage their nicotine addiction

with a non-tobacco alternative. The clear focus, however, was on adult cigarette smokers. In 2015,

JUUL launched its Vaporized Campaign, which purposely shifted the advertising paradigm from

adult smokers to the uninitiated youth.

                 JUUL’s Vaporized campaign consisted of ads filled with attractive young models

socializing, dancing, and flirtatiously sharing the flash-drive shaped device. The behavior depicted

on the advertisements was far more characteristic of teens than of mature adults. The ads, which

depicted vaping as “cool”, rarely referred to vaping as a tobacco alternative. JUUL’s launch parties

featured youth-oriented rock and pop bands and an unlimited supply of free samples. Defendants

employed key social media techniques, such as broadly relatable hashtags that further extended

their market reach and availed themselves to social media influencers to help foster peer-to-peer

marketing among teens.82 JUUL ran ads in Times Square and youth-oriented publications with

imagery invoking adventurousness, sophistication, glamour and popularity, aimed at convincing

young people who were not previously cigarette smokers to try JUUL products. JUUL employed

the same advertising tactics that were used by Big Tobacco and ultimately prohibited. As Dr.

Robert Jackler of Stanford’s Research into the Impact of Tobacco Advertising project concluded,

“[v]ery clearly, they do the same damn thing today as they did then.” The messaging is very subtle,

very carefully crafted but they target adolescents in the same way.”83


82
  Chaykowski, K., The Disturbing Focus Of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
campaigns/#68f6831d14f9.
83
  Keller, K., Ads for E-Cigarettes Today Hearken Back to the Banned Tricks of Big Tobacco, Smithsonian.com,
April 11, 2018, https://www.smithsonianmag.com/history/electronic-cigarettes-millennial-appeal-ushers-next-
generation-nicotine-addicts-180968747/.


                                                      37
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 38 of 68



                    “These advertisements clearly resonated with a younger demographic, school age

teens, which seek to emulate the cool and trendy look of playful twenty something models.”84

                    Ultimately, JUUL’s marketing efforts were so successful that “juuling,” (the act of

smoking a JUUL), became a commonly used verb.85




84
     Jackler, JUUL Advertising (2015-2018) at 17.
85
  LaVito, A, Popular e-cigarette Juul’s sales have surged almost 800 percent over the past year, CNBC (July 2,
2018), https://www.cnbc.com/2018/07/02/juul-e-cigarette-sales-have-surged-over-the-past-year.html


                                                       38
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 39 of 68




                                                         86


                   Over its first few years, the Vaporized campaigns and its successors fulfilled the

aspirations of its creative agency (Cult Collective) to give the brand “a cult-like following.” In so

doing it, it pursued the path advocated by its creative Director Steven Baillie by aligning to: “what

is and will be buzzing in culture.”87

                   The targeting of young consumers was evident in the design and implementation of



86
     http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_mt068.php
87
     Creative Director Steven Baille. JUUL advertisements, Vimeo, https://vimeo.com/user32215494.


                                                        39
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 40 of 68



the Vaporized campaign, which featured models in their 20s whose “poses were often evocative

of behaviors more characteristic of underage teens than mature adults.”88

                    Cult Collective described their intention: “We created ridiculous enthusiasm for the

hashtag “Vaporized,” and deployed rich experiential activations and a brand sponsorship strategy

that aligned perfectly with those we knew would be our best customers.” Based upon subsequent

sales trends, it is clear that this imagery resonated with underage teens who aspire to emulate these

trendsetting young adults. The net effect of the initial campaign was to establish a notably youth-

oriented brand identity for JUUL.89

                    1.       Launch Party

                    To launch the JUUL in 2015, the company decided not to pursue a conventional

marketing campaign and instead threw “a really great party.”90

                    Between June 4 and December 8, 2015, JUUL threw 25 of these music/movie

themed parties, the purpose of which was to introduce JUUL to the youth marketplace with fun,

frolic and an endless supply of free samples.




88
     Jackler, JUUL Advertising (2015 – 2018) at 7.
89
     Id.
90
  Brodwin, E, Silicon Valley e-cig startup Juul ‘threw a really great party’ to launch its devices, which experts say
deliberately targeted youth, Business Insider (Sep. 4, 2018), https://www.businessinsider.com/juul-e-cig-startup-
marketing-appealed-to-teens-2018-7


                                                          40
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 41 of 68




                    The focus of these launch parties also was to get a group of youthful influencers to

accept gifts of JUUL products, to try out their various flavors, and then to popularize their products

among their peers. The events were always free and typically featured popular bands.91




91
     Jackler, JUUL Advertising (2015 – 2018) at 6.


                                                     41
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 42 of 68




                                                                                                92


                    At the launch parties, guests were encouraged to take photos and post them on

social media accounts using the hashtag #LightsCameraVapor. JUUL also posted images from the

parties on its social media accounts.




92
     http://ads.gawkerassets.com/creative/ads/live/Juul/Launch%20Party/carousel/carousel.html


                                                         42
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 43 of 68




                    2.      Print Advertisements

                    JUUL’s marketing campaigns were focused on a few principal advertising themes

(pleasure/relaxation, socialization/romance, flavors, cost savings and discounts, holidays/seasons,

style/identity, and satisfaction)—all of which were closely aligned with those traditionally used in

tobacco advertising.93

                    Knowing that its target demographic—Generation Z—was depended heavily on the

internet and social media, JUUL generally avoided newspapers, billboards, radio, and television.

It chose a single magazine, however, to launch its advertising campaign—VICE magazine, a glossy

pop culture focused publication, which markets itself to advertisers as the “#1 youth media




93
     Jackler, JUUL Advertising (2015-2018) at 9-10.


                                                      43
                  Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 44 of 68



company.”94 It has been referred to as the “new teen bible.”95

                     While the advertisements were targeted at the young, the underlying tactics were

developed years earlier by Big Tobacco. The Stanford University Research into the Impact of

Tobacco Advertising (“SRITA”), which documented the entire line of JUUL advertising, includes

more than 80 comparisons between JUUL and historical tobacco cigarette advertisements. 96 The

outward similarities are undeniable, as are the results.




94
     Id. at 16.
95
  https://www.independent.co.uk/news/media/the-vice-squad-how-vice-magazine-became-the-new-teen-bible-
876351.html
96
     Id. at 27-33.


                                                    44
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 45 of 68




                 3.      Social Media & Influencers

                 It is axiomatic that advertisers tailor their advertising to the media channels most

relevant to the age ranges they intend to target. Present-day middle and high school students,

Generation Z (born 1995 to 2012) have never experienced the world without the Internet and they

are immersed in social media, most often viewed on mobile phones.97 They are technology driven,



97
  Jenkins, R, How Generation Z Uses Technology And Social Media, https://blog.ryan-jenkins.com/how-generation-
z-uses-technology-and-social-media. (The top websites/apps used by Generation Z are YouTube (91 percent), Gmail
(75 percent), Snapchat (66 percent), Instagram (65 percent), and Facebook (61 percent)).


                                                      45
            Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 46 of 68



drawn to entertaining interactions, and are easily swayed by messages that the company is

committed to doing good for humanity.98

                 It is no coincidence that JUUL’s initial advertising did not include traditional media

channels such as radio or TV—the media preferences traditionally used to target baby boomers

(1946-1964) and Generation X (1965-1980).99 Rather, JUUL chose to focus almost exclusively on

social media sites such as You Tube, Twitter, and Instagram (a video sharing platform that is the

favorite social media site among youth, used by 63% of teens age 13-14 and 78% of teens ages

15-17.5).100

                 A cornerstone of JUUL’s social media marketing effort involved the recruitment

and use of influencers to increase brand awareness and promote sales. A June 2015 employment

listing for an Influencer Marketing Intern made JUUL’s marketing strategy clear: “[t]he Influencer

Marketing Intern will create and manage blogger, social media and celebrity influencer

engagements. . . to build and nurture appropriate relationships with key influencers in order to

drive positive commentary and recommendations through word of mouth and social media

channels, etc.”101

                 According to Matthew Myers, the president of the nonprofit Campaign for Tobacco

Free Kids, JUUL’s decision to put the bulk of its ads on social media rather than magazines,



98
  Southgate D, et al., The Emergence of Generation Z and Its Impact in Advertising, Advertising Research 2017,
57:227-234, hhttp://www.journalofadvertisingresearch.com/content/57/2/227.article-info
99
  Boomers to Advertisers: Don’t Forget About Us. Morrissey J. Baby, New York Times, October 15, 2017,
https://www.nytimes.com/2017/10/15/business/media/baby-boomers-marketing.html
100
   Anderson M, et al., Social Media & Technology, , Pew Research Center, May 31, 2018,
https://www.pewinternet.org/2018/05/31/teens-social-media-technology-2018/.
101
   JUUL Influencer Marketing Intern, https://www.internships.com/marketing/influencer-marketing-interni7391759;
Chen Y. What influencer marketing really costs. Digiday June 5, 2017. https://digiday.com/marketing/what-
influencer-marketing-costs/ (Influencers are a form of paid promotion in by which Influencers earn money for each
100,000 followers )


                                                       46
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 47 of 68



billboards, or TV also meant that adults and federal regulators were less likely to see the ads and

flag potential issues.102

                    JUUL’s social media campaign was incredibly successful. By the end of 2017 there

were more than 150,000 JUUL-related “tweets” every day.103 As of November 2018, JUUL had

77,600 Instagram followers, 19,700 Twitter followers, and 10,280 Facebook friends, all of which

are dwarfed by the multitudes of YouTube videos, eleven of which have more than 1,000,000

views and over a hundred others of which have over 100,000 views.104 A study of JUUL’s official

Twitter account found that 25% of its followers were youth under the age of 18 and that they often

shared the tweets with other adolescents.105

                    Despite JUUL’s halting its own Instagram posts in November 2018, the damage

has been done as a vast community of predominantly young people continue to post to #juul. “Over

the 3 years and 5 months between the introduction of #juul simultaneous to JUUL’s launch party

(June 4, 2015) and the company’s ceasing of social media marketing (November 13, 2018) more

than a quarter of a million posts appeared. In the 8 months since the company halted its promotional

postings, the rate of community posting accelerated markedly resulting in the number of posts

doubling to over half a million.”106




102
   Brodwin E, Silicon Valley e-cig startup Juul ‘threw a really great party’ to launch its devices, which experts say
deliberately targeted youth, Business Insider (Sep. 4 2018), https://www.businessinsider.com/juul-e-cig-startup-
marketing-appealed-to-teens-2018-7
103
   Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
the U.S. retail e-cigarette market, Tobacco Control, Vol. 28, Issue 2,
https://tobaccocontrol.bmj.com/content/28/2/146.
104
      Jackler, JUUL Advertising (2015-2018) at 19.
105
   Chu, KH et al., JUUL: Spreading Online and Offline, Adolesc Health. 2018; 63:582-586,
https://www.ncbi.nlm.nih.gov/pubmed/30348280.
  Jackler, R, Rapid Growth of JUUL Hashtags After the Company Ceased Social Media Promotion, Stanford
106

Research into the Impact of Tobacco Advertising, July 22, 2019, tobacco.stanford.edu/hashtagjuulgrowth.


                                                          47
Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 48 of 68




                             48
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 49 of 68



               JUUL’s web presence also included sponsored content with youth appeal, such as

the promoted image below from YouTube:




               4.     Website and Emails

               JUUL routinely invited those interested in using its products to its website,

www.juul.com, to learn more about their offerings, to make purchases and further engage with the

company. Notwithstanding JUUL’s claim to employ an age verification system to prohibit

underage purchases, JUUL employed no such restriction to prevent minors, teens and young adults

from engaging with JUUL and receiving solicitations. An experiment run SRITA demonstrated

that JUUL’s purported commitment to age verification was nothing more than a thinly veiled

façade for its attempt to market to minors, teens and young adults.


                                                49
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 50 of 68



                    “In July 2018, we [] had five underage student summer interns (ages 15-19) attempt

to purchase JUUL products from the company website. All were appropriately rejected after

uploading their demographic data. However, within a day each received a follow up e-mail notice

that read “Welcome to JUUL.” Shortly thereafter they received a series of advertising emails from

JUUL including a discount coupon to buy a starter kit.” 107




107
      Jackler, JUUL Advertising (2015 – 2018) at 22-23.


                                                          50
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 51 of 68



                     5.     Results of the Advertising Campaign

                     By any measure, JUUL’s advertising campaign was wildly successful. “If you want

to advertise to adolescents, you don’t use super old people and you don’t use adolescents. Every

adolescent wants to be a successful 20- to 25-year-old … and that’s what the Juul ads were.” 108

                     Due to increasing regulatory scrutiny, JUUL has since deleted a large portion of its

on-line social media history. In July 2018, a JUUL spokesperson said that it worked with social

media companies to remove youth-oriented content including 4000 posts from Instagram and

Facebook. Its entire inventory of communications from its Vaporized campaign has been expunged

from the internet and as of November 2018, JUUL ceased using Instagram and Facebook in the

United States.109

                     At this point, even JUUL had to admit that its product had proliferated across an

underage population. Indeed, in November 2018, Kevin Burns, current CEO of JUUL Labs stated,

“[u]ser-generated social media posts involving JUUL products or our brand are proliferating across

platforms and must be swiftly addressed. There is no question that this user-generated social media

content is linked to the appeal of vaping to underage users. This is why we have worked directly

with social media platforms to remove tens of thousands of inappropriate posts.” 110

                     JUUL’s effort to now address underage usage, however, was widely seen for what

it truly was—marketing spin by a company now under siege.111

                     Despite halting its own Instagram posts in November 2018, after the FDA


108
      Supra n. 36.
109
   JUUL Labs implements new social media policy (June 14, 2018), https://newsroom.juul.com/2018/06/14/juul-
labs-implements-new-social-media-policy/.
110
   Juul Labs Action Plan, Message From Kevin Burns, CEO, JUUL Labs (November 13, 2018),
https://newsroom.juul.com/2018/11/13/juul-labs-action-plan/.
111
   Roose, K., Juul’s Convenient Smoke Screen, The New York Times (Jan. 11, 2019),
https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html


                                                      51
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 52 of 68



demanded JUUL identify “the steps [it] intend[s] to take to address youth use of [its] product,”112

a vast community, predominantly young people, continue to post to #juul, which as of January

2019 had 336,308 posts.113 The quarter of a million followers of #juul on Instagram, however, is

dwarfed by the multitudes of YouTube videos which includes 11 with greater than 1,000,000 views

and 109 with greater than 100,000 views.114

           AFTERMATH – THE EPIDEMIC

                    “JUUL e-cigarettes now dominate the American vapor market and have achieved a

cult level of popularity among school aged adolescents.”115 With JUUL’s success, came what

medical experts called “a Juul-driven youth nicotine epidemic.”116

                    On the heels of this realization—that teens and young adults who never smoked,

and who should never smoke, were addicted to vaping and particularly to JUULing in startling and

ever-increasing numbers—FDA Commissioner Scott Gottlieb announced that he was creating a

Youth Tobacco Prevention Plan aimed at stopping the dramatic rise in the use of e-cigarette and

tobacco products among youth. The FDA specifically asked JUUL Labs for documents related to

product marketing and research on the health, toxicological, behavioral, or physiological effects

of their products to understand why youths are so attracted to them. Without waiting for an answer,

however, on October 4, 2018, the FDA conducted a surprise visit to JUUL in which it seized




112
      FDA letter to Kevin Burns, September 12, 2018, https://www.fda.gov/media/119669/download.
113
      Jackler, JUUL Advertising (2015 – 2018) at 23.
114
   Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
the U.S. retail e-cigarette market, Tobacco Control, Vol. 28, Issue 2,
https://tobaccocontrol.bmj.com/content/28/2/146.
115
      Jackler, JUUL Advertising (2015 – 2018) at 1.
116
   Chaykowski, The Disturbing Focus Of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
campaigns/#50c4781314f9.


                                                        52
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 53 of 68



thousands of pages of documents as part of the agency’s investigation into the company’s

marketing practices.117

               The troubling reality is that electronic nicotine delivery systems (ENDS)
               such as e-cigarettes have become wildly popular with kids. We understand,
               by all accounts, many of them may be using products that closely resemble
               a USB flash drive, have high levels of nicotine and emissions that are hard
               to see. These characteristics may facilitate youth use, by making the
               products more attractive to children and teens. These products are also
               more difficult for parents and teachers to recognize or detect. Several of
               these products fall under the JUUL brand…. In some cases, our kids are
               trying these products and liking them without even knowing they contain
               nicotine. In addition, that’s a problem, because as we know the nicotine in
               these products can rewire an adolescent’s brain, leading to years of
               addiction. For this reason, the FDA must – and will – move quickly to
               reverse these disturbing trends, and, in particular, address the surging youth
               uptake of JUUL and other products.118

              The FDA stated it would take several actions to address issues it identified
              as problematic including a crackdown on retailers illegally selling JUUL
              products to minors, encouraging online retailers such as eBay to adopt new
              measures to prevent black-market listings of JUUL products, and
              conducting an investigation of manufacturers such as JUUL to “hold them
              accountable” and to “examine all the available information to understand
              why kids are finding these products so appealing.”

                   According to preliminary data from the CDC’s annual National Youth Tobacco

Survey, about three million, or 20 percent of high school students, are using e-cigarettes compared

with 1.73 million (11.7 percent) in the last survey.119 Acknowledging that we now face an

“epidemic of youth e-cigarette use,” the U.S. Surgeon General stated, “[t]he recent surge in e-

cigarette use among youth, which has been fueled by new types of e-cigarettes that have recently

entered the market, is a cause for great concern. We must take action now to protect the health of


117
   Medical Express, FDA seizes documents from E-cigarette maker JUUL (Oct. 4, 2018),
https://medicalxpress.com/news/2018-10-fda-seizes-documents-e-cigarette-maker.html.
118
   Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a Youth Tobacco
Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes, April 24, 2018,
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm605432.htm.
119
      Supra n.9.


                                                      53
             Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 54 of 68



our nation’s young people.120

                 Under pressure from regulators, public interest groups and the medical community,

on June 12, 2018, JUUL announced a new Marketing and Social Media Policy to use only adult

models who are former smokers who switched to JUUL.121 In early 2019 JUUL embarked on its

new advertising campaign, “Make the Switch – For smokers. By design,” which featured adult

tobacco smokers. While the new campaign is widely considered a thinly veiled attempt to

rehabilitate a company that, “knowingly targeted minors with harmful products, and cleaned up its

act only after public pressure,” its new focus and imagery serves to highlight the egregious nature

of its earlier advertising campaigns and the feasibility of having marketed responsibly from the

outset.122

 2015                                                          2019




120
   CDC, Surgeon General’s Advisory on E-cigarette Use Among Youth,
https://www.cdc.gov/tobacco/basic_information/e-cigarettes/surgeon-general-advisory/index.html.
121
   Woolf J., E-Cig Maker Juul Won’t Tempt Instagrammers With Models Anymore, Bloomberg (June 14, 2018),
https://www.bloomberg.com/news/articles/2018-06-14/e-cig-maker-juul-won-t-tempt-instagrammers-with-models-
anymore.
122
   Roose, K., Juul’s Convenient Smoke Screen, The New York Times (Jan. 11, 2019),
https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.




                                                      54
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 55 of 68




                    Bradley Tusk, a political strategist known for helping startups navigating regulatory

gray spaces, summed it up succinctly. “The company needs to decide whether it wants to be the

bad guy or the good guy in this debate… [I]f it has aspirations to be around for decades, then it

needs to own up to the misstep, and actively change its marketing strategy and product so it doesn’t

fall into hands of teens…. If you were serious about not attracting teens, you wouldn’t make

products that seem inherently appealing to children."123

                    JUUL’s current advertising campaign is no longer youthful, playful, attractive or

cool. It stands in stark contrast to its earlier advertising campaign that ushered in a youth

vapingepidemic. Its ‘Switch,’ however, is simply too little too late.




123
      https://www.inc.com/will-yakowicz/juul-has-a-problem-its-too-cool.html


                                                         55
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 56 of 68



       PLAINTIFF HAS SUFFERED DAMAGES

                  The JUUL device and pods were defectively designed because they contained more

nicotine than JUUL represented; they contained more nicotine than reasonable consumers

expected; they delivered higher levels of nicotine than JUUL represented; they delivered higher

levels of nicotine than reasonable consumers expected; they contained and delivered numerous

toxic compounds including compounds that are cytotoxic, mutagenic, carcinogenic and

teratogenic, which reasonable consumers would not have expected; they posed a greater addiction

risk than JUUL represented; they posed a greater addiction risk than reasonable consumers

expected; they increased users’ susceptibility to a variety of medical maladies, including but not

limited to: insulin resistance; increased risk of heart attack and stroke; suppressed appetite; lung

disease, chronic bronchitis; oral, esophageal, and pancreatic cancers; osteoporosis and bone

fractures; infertility and impairment of prefrontal brain development, none of which JUUL warned

of; and because the JUUL system confers no benefit to outweigh any of these risks or all of them

taken together.

                  Plaintiff’s use of JUUL devices unknowingly exposed him to a host of toxic

compounds along with unnecessary and excessive levels of nicotine.

                  By using the JUUL system, Plaintiff was exposed to toxic compounds and

excessive levels of nicotine to which he would never have been exposed but for use of the JUUL

product.

                  Even brief use of JUUL can lead to nicotine addiction and expose the user to a

variety of toxic compounds, which increases the user’s risk of developing a range of medical

maladies. Continued use of the JUUL can further exacerbate the nicotine addiction as well as

further increase the likelihood of developing diseases associated with prolonged use.

                  Defendants were fully aware of the dangers of the JUUL as they specifically

                                                56
               Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 57 of 68



designed the product to carry excessive amounts of nicotine facilitated through a proprietary

formulation of nicotine and benzoic acid.124

                    Defendants’ negligence, fraudulent concealment, omissions of material fact and

failure to warn of the product defect and risks of exposure to high levels of nicotine and other toxic

compounds have caused Plaintiff to suffer an increased risk of medical maladies.

                    Absent Defendants’ negligence, fraud, breach of duties, misrepresentations, or any

combination of such acts, Plaintiff would not have been exposed to dangerous levels of nicotine

and other toxic compounds.

                    As a proximate result of Defendants’ misconduct, Plaintiff is currently fighting the

consequences of nicotine addiction and is at a heightened risk of developing a variety of medical

conditions in the future. Such increased risk was reasonably foreseeable to Defendants.

                    As a direct result of Defendants’ conduct, Plaintiff seeks all other available and

necessary relief in connection with this claim.

           CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                                       FRAUD BY OMISSION

                    Plaintiff incorporates the above and below allegations by reference.

                    Defendants fraudulently and deceptively sold JUUL products to Plaintiff by

omitting to disclose the highly addictive nature of JUUL products.

                    Further, Defendants fraudulently and deceptively failed to disclose to Plaintiff the

highly addictive nature of JUUL’s pod formulation, the nicotine content of JUUL e-liquid and the

aerosol it produces, and use of nicotine and benzoic acid to deliver a materially more significant

nicotine load than in a single package of cigarettes.


124
      895 Patent.


                                                     57
              Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 58 of 68



                 Further, Defendants fraudulently and deceptively failed to disclose to Plaintiff that

the nicotine salts in JUUL pods delivered nicotine at a higher rate than other e-cigarettes and

conventional cigarettes, which was likely to make the nicotine addiction associated with JUUL

products stronger and more severe than that associated with other e-cigarettes and conventional

cigarettes.

                 Each of these safety omissions was material when made. In particular, each

omission concerned material facts that were essential to Plaintiff’s decisions whether to purchase

a JUUL e-cigarette and JUUL pod.

                 By and through such omissions, Defendants intended to induce Plaintiff to

detrimentally rely on the material safety omissions.

                 Plaintiff detrimentally relied on Defendants’ omissions. Had Plaintiff been

adequately informed and not intentionally deceived by Defendants, they would have acted

differently by, without limitation not purchasing a JUUL e-cigarette or JUUL pod or purchasing

fewer of them.

                 Plaintiff justifiably and reasonably relied on Defendants’ omissions, and,

accordingly, were damaged by the Defendants’ actions.

                 As a direct and proximate result of Defendants’ omissions, Plaintiff has suffered

damages in an amount equal to the amount that Defendants charged them.

                 Defendants’ conduct was willful and malicious and designed to maximize

Defendants’ profits even though Defendants knew that it would cause damages to Plaintiff.

                                 SECOND CAUSE OF ACTION
                                      NEGLIGENCE

                 Plaintiff incorporates the above and below allegations by reference.

                 The elements of negligence are duty, breach of duty, causation, and harm.


                                                  58
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 59 of 68



               Upon marketing and offering the JUUL products for sale, Defendants had a duty

and owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer

would exercise under like circumstances to ensure its products were not marketed or sold to and/or

used by minors, as well as teens and young adult non-smokers, including Plaintiff.

               Defendants knew or should have known that minors, teens, and young adults,

including Plaintiff, would be prone to purchase and/or try JUUL products.

               Upon marketing and offering the JUUL products for sale, Defendants had a duty

and owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer

would exercise under like circumstances to accurately represent the nicotine content and delivery

of their products as well as the products’ corresponding addictive potential.

               Defendants breached their duty to Plaintiff by misrepresenting and otherwise

failing to accurately represent the nicotine content and delivery of their products as well as by

misrepresenting and otherwise failing to accurately represent the products’ corresponding

addictive potential.

               Upon marketing and offering the JUUL products for sale, Defendants had a duty

and owed a duty to Plaintiff to exercise a degree of care a reasonable e-cigarette manufacturer

would exercise under like circumstances to accurately represent and to adequately warn of the

health hazards, particularly to minors, teens and young adults, of using JUUL products including,

but not limited to, the presence of toxic compounds in JUUL e-liquids and the delivery of these

compounds and other toxic compounds in JUUL aerosol as well as the health hazard of nicotine

addiction and the concomitant health hazards that addictive, i.e., compulsive use of the JUUL

products would bring about.

               Defendants breached their duty to minors, teens, and young adults, including



                                                59
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 60 of 68



Plaintiff, by failing to accurately represent and adequately warn of the health hazards of using

JUUL products including, but not limited to, those identified in the preceding paragraph.

                Defendants’ breach of their duties, and each of them, proximately caused harm to

Plaintiff. But for Defendants’ breach of their duties, such harms would not have occurred.

                Because of Defendants’ conduct, Plaintiff has been significantly exposed to toxic

substances, including nicotine, additives, and other toxic compounds in JUUL e-liquid and

delivered in the aerosol JUUL produces, and as a result of this exposure, have suffered increased

risk of illness, disease or disease process.

                Defendants’ lack of sufficient disclosure was a substantial factor in causing harm

to Plaintiff.

                                  THIRD CAUSE OF ACTION
                                   UNJUST ENRICHMENT

                Plaintiff incorporates the above and below allegations by reference.

                By means of Defendants’ wrongful conduct alleged here, Defendants knowingly

sold JUUL e-cigarettes and JUUL pods to Plaintiff in a manner that was unfair, unconscionable,

and oppressive. Specifically, Defendants engaged in advertising campaigns and other unfair,

unconscionable, and oppressive acts that resulted in the sale and collection of monies from minors,

teens, and young adults, which Defendants intended to occur.

                Defendants knowingly received and retained wrongful benefits and funds from

Plaintiff. In so doing, Defendants acted with conscious disregard for the rights of Plaintiff.

                Because of Defendants’ wrongful conduct, Defendants have been unjustly enriched

at the expense of, and to the detriment of, Plaintiff.

                Defendants’ unjust enrichment resulted from the conduct alleged here. Specifically,

Defendants knowingly marketed, sold to, and profited from minors, teens, and young adults


                                                  60
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 61 of 68



purchasing JUUL nicotine dispensing devices and nicotine products whose quality and

performance were misrepresented by words, acts, and omissions described in this Complaint.

               It is inequitable for Defendants to be permitted to retain the benefits they received,

without justification, from selling JUUL nicotine-dispensing devices and nicotine products to

Plaintiff in an unfair, unconscionable, and oppressive manner. Defendants’ retention of such funds

under such circumstances makes it inequitable, and constitutes unjust enrichment.

               The financial benefits Defendants derived rightfully belong to Plaintiff.

Defendants should be compelled to return in a common fund for the benefit of Plaintiff all wrongful

or inequitable proceeds received by them from the sale of JUUL nicotine dispensing devices and

nicotine products to minors, teens, and young adults.

               Plaintiff alleges in the alternative that they have no adequate remedy at law.

                         FOURTH CAUSE OF ACTION
                STRICT PRODUCT LIABILITY – FAILURE TO WARN

               Plaintiff incorporates the above and below allegations by reference.

               This claim is brought pursuant to the product liability laws of Massachusetts.

               Defendants manufactured, distributed and sold JUUL nicotine-dispensing devices

and nicotine products.

               Defendants were aware that the JUUL nicotine-dispensing devices and nicotine

products had potential safety risks that were known and knowable in light of scientific and medical

knowledge that was generally accepted in the scientific community at the time of design,

manufacture, distribution, and sale of JUUL nicotine dispensing devices and nicotine products.

               The use of JUUL nicotine-dispensing devices and nicotine products presented a

substantial danger of causing nicotine addiction when minors, teens, and young adults used a JUUL

nicotine dispensing devices or nicotine products in an intended or reasonably foreseeable way.


                                                61
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 62 of 68



               Plaintiff could not recognize the potential risks of using a JUUL nicotine-dispensing

devices and nicotine products because Defendants intentionally downplayed, misrepresented,

and/or failed to warn of (a) the levels of nicotine present in JUUL e-liquid and the levels of nicotine

delivered in the aerosol JUUL produces when used in an ordinary manner; and (b) the addiction

potential that the JUUL nicotine-dispensing devices and nicotine products posed; and (c) the

presence of toxic additives and other toxic compounds in JUUL e-liquid and the delivery of those

and other toxic compounds in the aerosol JUUL produces when used in an ordinary manner; and

(d) the host of attendant medical maladies that could result from ordinary use of the products.

               Defendants failed to adequately warn or instruct foreseeable users of JUUL

nicotine-dispensing devices and nicotine products of the risks of nicotine addiction and the

concomitant health hazards that addictive, i.e., compulsive, use of the JUUL products would bring

about.

               Plaintiff was harmed by Defendants’ failure to warn.

               As a result of Defendants’ conduct, Plaintiff has been significantly exposed to toxic

substances, including nicotine and nicotine delivery additives, and as a result of this exposure have

suffered increased risk of illness, disease or disease process.

               Defendants’ lack of sufficient instructions or warnings was a substantial factor in

causing harm to Plaintiff.

                             FIFTH CAUSE OF ACTION
                    STRICT PRODUCT LIABILITY – DESIGN DEFECT

               Plaintiff incorporates the above and below allegations by reference.

               This claim is brought pursuant to the product liability laws of Massachusetts.

               Defendants manufactured, distributed and sold JUUL nicotine dispensing devices

and nicotine products.


                                                  62
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 63 of 68



               Defendants were aware that the JUUL nicotine dispensing devices and nicotine

products had potential risks that were known and knowable in light of scientific and medical

knowledge that was generally accepted in the scientific community at the time of design,

manufacture, distribution, and sale of JUUL nicotine dispensing devices and nicotine products.

               Defendants knew or, by the exercise of reasonable care, should have known that

JUUL’s products under ordinary use were harmful or injurious, particularly to youths and

adolescents, including the Plaintiff.

               As described above, Defendants designed and marketed their products to appeal to

nonsmokers, youths and adolescents and to encourage them to buy and use the product.

               JUUL products are also inherently defective because they contain and deliver

significantly more nicotine than JUUL represents. Moreover, JUUL is unreasonably dangerous

and therefore defective in design because it is made to create and sustain addiction. The risks

inherent in the design of JUUL outweigh significantly any benefits of such design.

               Defendants could have employed reasonably feasible alternative designs to prevent

the harms discussed in the complaint.

               Plaintiff was unaware of the design defects described in the complaint. Further,

Defendants knew or had reason to know that youths and adolescents would not fully realize the

dangerous and addictive nature of the JUUL products, nor the long-term complications nicotine

addiction can present, or that, due to their youth, would recklessly disregard such risks.

               Plaintiff was harmed directly and proximately by Defendants’ defectively designed

JUUL e-cigarette. Such harm includes significant exposure to toxic substances, which may cause

or contribute to causing disease; nicotine addiction; and economic harm in that they would not

have purchased JUUL or would have paid less for it if they had known the true facts and that they



                                                 63
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 64 of 68



had paid a premium as a result of Defendants’ defective products.

                         SIXTH CAUSE OF ACTION
            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

               Plaintiff incorporates the above and below allegations by reference.

               Defendants, through the acts and omissions alleged herein, in the sale, marketing,

and promotion of JUUL products impliedly warranted that JUUL e-cigarettes and cigarettes were

equivalent in terms of nicotine content.

               The negligent misrepresentations and omissions made by Defendants, upon which

Plaintiff reasonably and justifiably relied, were intended to induce, and actually induced, Plaintiff

to purchase the products at issue.

               Defendants are merchants with respect to the goods, which were sold to Plaintiff

and there was an implied warranty that those goods were merchantable.

               JUUL e-cigarettes are not fit for their intended purposes of offering an alternative

to cigarettes because JUUL e-cigarettes, when used as intended or reasonably foreseeable, worsen

or aggravate users’ underlying nicotine addiction.

               Plaintiff would not have purchased JUUL e-cigarettes, or would not have purchased

the products on the same terms, had they known the facts Defendants omitted to disclose.

               Plaintiff is entitled to damages and other legal and equitable relief as a result.

                     SEVENTH CAUSE OF ACTION
       VIOLATION OF MASSACHUSETTS CONSUMER PROTECTION ACT
                            M.G.L. c. 93A

               Plaintiff incorporates the above and below allegations by reference.

               Defendants have a statutory duty to refrain from making false or fraudulent

representations and/or from engaging in deceptive acts or practices in the sale and promotion of

JUUL pursuant to the Massachusetts Consumer Protection Act, M.G.L. c. 93a (hereinafter “the



                                                 64
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 65 of 68



Act”), which prohibits “unfair methods of competition and unfair or deceptive acts or practices in

the conduct of any trade or commerce,” and declares such acts or practices as unlawful.

               Defendants’ unfair and deceptive practices are likely to mislead—and have

misled—reasonable consumers, such as Plaintiff, and therefore, violate the Act.

               Defendants’ unfair and deceptive practices are likely to mislead—and have

misled—reasonable consumers, such as Plaintiff, and therefore, violate the Act.

               Defendants have engaged and continue to engage in unfair, unlawful, and deceptive

trade practices in Massachusetts as outlined herein. In particular, Defendants have: knowingly

developed, sold, and promoted a product that contained and delivered nicotine at levels in excess

of its representations with the intention of creating and fostering long-term addiction to JUUL

products; failed to warn consumers about the dangers of its products including but not limited to

its addictiveness, its use of a proprietary nicotine salt formulation that allows for nicotine to be

absorbed more efficiently, quickly and in higher amounts than represented and in higher amounts

than in cigarettes and comparable vaping products; and promulgating an advertising campaign

specifically targeting minors, teens, and young adults.

               By and through such misrepresentations and omissions, Defendants intended to

induce Plaintiff to detrimentally rely on the material safety omissions.

               Plaintiff detrimentally relied on Defendants’ misrepresentations and omissions.

Had Plaintiff been adequately informed and not intentionally deceived by Defendants, they would

have acted differently by, without limitation not purchasing a JUUL e-cigarette or JUUL pod or

purchasing fewer of them.

               Plaintiff, as a reasonable consumer, justifiably and reasonably relied on

Defendants’ misrepresentations and omissions, and, accordingly, were damaged by the



                                                65
           Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 66 of 68



Defendants’ actions.

               Plaintiff reasonably relied to their detriment on Defendants’ misrepresentations and

omissions in that they purchased JUUL not knowing the true propensity of its dangers.

               Plaintiff has sustained damages as a direct and proximate result of Defendants’

deceptive and unfair trade practices.

               Plaintiff seeks injunctive relief to prohibit Defendants from continuing to engage

in the unfair and deceptive advertising and marketing practices complained of in this complaint.

Such misconduct by Defendants, unless and until enjoined and restrained by order of this Court,

will continue to cause injury in fact.

               Pursuant to the Act, Plaintiff makes claims for damages, including punitive

damages, attorney’s fees, and costs. The damages suffered by Plaintiff were directly and

proximately caused by the deceptive, misleading and unfair practices of Defendants.

                                 EIGHTH CAUSE OF ACTION
                                    PUNITIVE DAMAGES

               Plaintiff incorporates the above and below allegations by reference.

               This claim is brought pursuant to the laws of Massachusetts.

               Plaintiff is entitled to punitive damages because Defendants misrepresented and/or

 withheld information and materials from the public at large, including the Plaintiff, concerning

 the safety, and more specifically the serious side effects and/or complications associated with

 JUUL.

               In respect to the consumers, Defendants downplayed, understated or disregarded

 knowledge of the serious and permanent side effects and risks associated with the use of JUUL,

 despite available information that JUUL was likely to cause serious side effects and/or

 complications.


                                                66
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 67 of 68



               Defendants’ failure to warn consumers of the serious side effects and/or

complications was reckless and without regard for the public’s safety and welfare.

               Defendants were, or should have been, in possession of evidence demonstrating

that JUUL causes serious side effects. Nevertheless, Defendants continued to market JUUL by

providing false and misleading information with regard to safety and efficacy.

               Defendants failed to provide the consumers with available materials, information,

and warnings that would have ultimately dissuaded consumers, including Plaintiff, from

purchasing and using JUUL, thus depriving consumers from weighing the true risks against the

benefits of prescribing and/or purchasing and consuming JUUL.

               As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

serious and dangerous side effects, including addiction to nicotine, as well as other severe and

personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

including diminished enjoyment of life.



       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

           Award Plaintiff compensatory, restitutionary, rescissory, general consequential, and

           exemplary damages in an amount to be determined at trial, and also including but not

           limited to:

            a. General Damages;

            b. Special Damages, including all expenses, including incidental past and future

                expenses, including medical expenses and loss of earnings and earning capacity;

            c. Punitive Damages;

               Award prejudgment interest as permitted by law;

                                                67
          Case 1:19-cv-12300-IT Document 1 Filed 11/08/19 Page 68 of 68



               Enter an appropriate injunction against Defendant and its officers, agents,

successors, employees, representatives, and assigns;

               Appoint a monitor and retain jurisdiction to ensure that Defendant comply with the

injunctive provisions of any decree of this Court;

               Enter other appropriate equitable relief;

               Award reasonable attorneys’ fees and costs, as provided for by law; and

               Grant such other further relief as this Court deems just and proper.



       DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury.




       Date: November 8, 2019

                                                       Respectfully Submitted,
                                                       The Plaintiff,
                                                       By her attorney,

Of Counsel:

                                                       /s/ Claudine A. Cloutier
Emily Jeffcott                                         Claudine A. Cloutier, # 631435
MORGAN & MORGAN                                        KECHES LAW GROUP, P.C.
700 S. Palafox St., Suite 95                           122 Dean Street
Pensalcola, FL 32502                                   Taunton, MA 02780
Tel: 850-316-9100                                      Tel. (508) 822-2000
Ejeffcott@forthepeople.com                             CCloutier@kecheslaw.com




                                                68
